Exhibit 10.1
PURCHASE AND SALE AGREEMENT
between
MILLSAW REALTY L.P.
SELLER,
and
OSI PHARMACEUTICALS, INC.
BUYER.
Premises:
410 Saw Mill River Road, Ardsley, New York
420 Saw Mill River Road, Ardsley, New York
430 Saw Mill River Road, Ardsley, New York
440 Saw Mill River Road, Ardsley, New York
444 Saw Mill River Road, Ardsley, New York
460 Saw Mill River Road, Ardsley, New York
July 6, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page*
1. Sale and Purchase/Condition of Property
    1    
2. Purchase Price
    1    
3. Escrow Provisions
    2    
4. Closing
    3    
5. Due Diligence Period
    3    
6. Representations and Warranties
    3    
7. Title
    8    
8. Instruments Delivered at Closing
    9    
9. Prorations and Adjustments
    11    
10. Conditions to Buyer’s Obligations
    13    
11. Actions Pending Closing
    13    
12. Casualty
    14    
13. Condemnation
    14    
14. Remedies
    15    
15. Notices
    15    
16. Brokerage
    16    
17. Lien of Sums Paid on Account
    17    
18. Assignment
    17    
19. Buyer’s Incentives Contingency
    17    
20. Environmental Violation/Air Permits
    18    
21. Miscellaneous
    19  

 

*   Page references provided in this Table of Contents refer solely to this
Exhibit 10.1 as provided in this Quarterly Report on Form 10-Q. The remainder of
this Exhibit 10.1 appears in the same form as the executed agreement.

 



--------------------------------------------------------------------------------



 



Schedules

     
A. Description of Land
  H. Property Insurance Coverage
 
   
B. Leases
  I. Warranties
 
   
C. Condominium Description
  J. Permitted Exceptions
 
   
D. [intentionally omitted]
  K. Omnibus Assignment
 
   
E. Contracts
  L. Lease Assignment
 
   
F. Security Deposits
  M. Form of Supresta Estoppel
 
   
G. Environmental Reports
  N. Form of cell tower lessee Estoppel

 



--------------------------------------------------------------------------------



 



          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made as of the
6th day of July 2009, between Millsaw Realty L.P., a Delaware limited
partnership having an office at One Stamford Forum, Stamford, Connecticut
(“Seller”) and OSI Pharmaceuticals, Inc., a Delaware corporation, having an
office at 41 Pinelawn Road, Melville, New York (“Buyer”).
W I T N E S S E T H:
          WHEREAS Millsaw Realty L.P. (“Millsaw”) is the owner and holder of the
fee simple estate in and to the certain plots, pieces and parcels of land
described in Schedule A annexed hereto (the “Land”) together with the buildings
thereon (collectively, the “Buildings”); and
          WHEREAS, Seller desires to sell, assign, transfer and convey its
right, title and interest in and to the Property (defined below) to Buyer, and
Buyer desires to purchase the Property, in each case upon and subject to the
terms and conditions more particularly set forth in this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:
          1. Sale and Purchase/Condition of Property. Seller hereby agrees to
sell to Buyer the Land, the Buildings and all other improvements on and to the
Land and all fixtures thereat (collectively, the “Real Property”), and
(i) subject to the last sentence of this Paragraph 1, all furniture,
furnishings, equipment, machinery, inventory, and other personal property that
is located at the Real Property (the “Personal Property”), (ii) all of Seller’s
right, title and interest in, to and under the Leases (defined below) listed on
Schedule B annexed hereto, and (iii) all of Seller’s right, title and interest
in, to and under the condominium (the “Condominium”) and the condominium units
(the “Condominium Units”) described on Schedule C annexed hereto (the Real
Property, the Personal Property, the Leases, the Condominium, and the
Condominium Units, collectively, the “Property”), and Buyer hereby agrees to
purchase the Property from Seller. This sale and purchase includes all the
right, title and interest of Seller in and to any easements, air rights and
other rights appurtenant thereto, any land lying in the bed of any street, road
or avenue, opened or proposed, in front of or adjoining the Real Property, to
the center line thereof, and in and to any unpaid award for damage to the Real
Property by reason of change of grade of any street, and Seller will execute and
deliver to Buyer, on the Closing Date, or thereafter, on demand, all proper
instruments for the conveyance of such title and the assignment and collection
of any such award. At the Closing, Seller shall deliver the Real Property to
Buyer in broom clean condition, and otherwise in its as-is condition on the date
hereof, subject to reasonable wear and tear after the date hereof and through
the Closing Date, subject to non-material depletion, replacement or addition
thereto in the ordinary course of operating the Property.
          2. Purchase Price. The purchase price of the Property payable
hereunder by Buyer to Seller is $27,000,000.00 (the “Purchase Price”), payable
in the following manner:

 



--------------------------------------------------------------------------------



 



               (a) $2,700,000.00 (the “Down Payment”) by wire transfer to
Chadbourne & Parke LLP, as escrow agent (the “Escrow Agent”) upon execution of
this Agreement by Buyer, the Down Payment to be held in escrow by Escrow Agent
in accordance with the provisions hereinafter set forth, with the interest
thereon to follow the principal;
               (b) the balance of the Purchase Price in an amount equal to
$24,300,000.00 (subject to closing adjustments as hereinafter provided) on the
Closing Date by wire transfer to Seller.
               (c) Buyer and Seller agree that, for all U.S. federal, state and
local tax purposes, (1) the Purchase Price shall be allocated between the Land
and the Buildings as the parties shall agree in a writing executed at or prior
to Closing, and (2) the value of the Personal Property included in this sale is
de minimis and, accordingly, no value has been attributed thereto and no value
shall be allocated thereto.
          3. Escrow Provisions. Escrow Agent shall hold the Down Payment in
accordance with this Agreement and shall release the Down Payment to the party
entitled to same as provided in this Agreement, unless there is a dispute
between the parties as to the Down Payment, in which event Escrow Agent shall
only release the Down Payment in accordance with a joint instruction signed by
Seller and Buyer, or a final judgment of a court of competent jurisdiction, or
as otherwise provided in this Agreement.
               (a) Escrow Agent shall deposit the Down Payment in an interest
bearing attorney’s escrow account at Citibank, N.A.
               (b) Buyer and Seller agree that any notice or instruction sent by
either Buyer or Seller to Escrow Agent shall simultaneously be sent to the other
party to this Agreement. Escrow Agent agrees that a copy of any notice or
instruction received by Escrow Agent from one party to this Agreement (either
Buyer or Seller) shall be promptly sent to the other party to this Agreement. If
Escrow Agent shall receive an instruction from either party, Escrow Agent may
act in accordance with such instruction unless the other party shall notify
Escrow Agent not to act in accordance with such instruction (the “Objection
Notice”), which Objection Notice must be received by Escrow Agent within ten
(10) calendar days after the date the first notice is received. The Objection
Notice shall set forth the basis of objection to such disbursement with
specificity. If Escrow Agent receives any Objection Notice, then Escrow Agent
shall not disburse the Down Payment unless and until Escrow Agent has received
subsequent instructions to do so, signed by both Buyer and Seller, or a court of
appropriate jurisdiction has issued a final order ordering such disbursement or
Escrow Agent has deposited such funds with a court of competent jurisdiction in
connection with an interpleader action.
               (c) Escrow Agent is hereby authorized and directed to deliver the
Down Payment and all interest accrued thereon to Seller on the Closing Date,
provided that if prior thereto Seller has defaulted hereunder, Escrow Agent is
authorized and directed to deliver the Down Payment plus all interest accrued
thereon to Buyer or if prior thereto Buyer has defaulted hereunder, Escrow Agent
is authorized and directed to deliver the Down Payment plus all interest accrued
thereon to Seller.

2



--------------------------------------------------------------------------------



 



               (d) If there is a dispute between Buyer and Seller as to which
party is entitled to the Down Payment, Escrow Agent may at any time deposit the
Down Payment and all accrued interest thereon with a court of competent
jurisdiction, in connection with an interpleader action, and upon notice to
Seller and Buyer of such deposit, Escrow Agent shall have no further
responsibility or liability hereunder.
               (e) Seller and Buyer acknowledge that Escrow Agent is merely a
stakeholder, and that Escrow Agent shall not be liable for any act or omission
unless taken or suffered in bad faith or in willful disregard of this Agreement.
Escrow Agent’s sole duties are as indicated herein, and upon the disposition of
the Down Payment as provided herein, Escrow Agent shall be deemed to have
performed all of such duties and automatically shall be discharged from any
further obligation hereunder. Seller and Buyer shall indemnify and hold Escrow
Agent harmless from and against all liabilities, claims, damages or expenses,
including reasonable attorney’s fees, incurred in connection with the
performance of Escrow Agent’s duties hereunder.
               (f) The parties acknowledge that Escrow Agent is counsel to
Seller, and Escrow Agent may continue to represent Seller in the event of any
dispute under this Agreement.
          4. Closing. The closing (the “Closing”) of the transactions
contemplated hereunder shall occur, and the Closing documents shall be delivered
upon tender of the balance of the Purchase Price by Buyer as provided for in
this Agreement, on August 5, 2009 or any adjourned date as provided for in this
Agreement (the actual date of Closing being called the “Closing Date”). Buyer
may accelerate the scheduled Closing Date of August 5, 2009 to an earlier date
(on a week day that is not a holiday and that is not before July 20, 2009) upon
five (5) business days prior notice to Seller. The Closing shall occur at the
offices of Chadbourne & Parke LLP, 30 Rockefeller Plaza, New York, New
York 10112.
          5. Due Diligence Period. Buyer acknowledges that commencing prior to
the execution of this Agreement and continuing for a period which will expire on
July 16, 2009 (the “Due Diligence End Date”), Buyer has conducted, and shall be
entitled to continue to conduct, its examinations, inspections, testing, studies
and/or investigations (collectively, “Due Diligence”) of the Real Property and
information regarding the Real Property. If Buyer is not satisfied with the
results of its Due Diligence for reasons relating only to (i) the state of title
to the Real Property, or (ii) Buyer’s zoning requirements thereof, then Buyer
may terminate this Agreement by written notice given to Seller on or before the
Due Diligence End Date, and, in the event of such termination, neither Seller
nor Buyer shall have any liability hereunder except for those obligations which
expressly survive the termination of this Agreement and Buyer shall be entitled
to the return of the Down Payment plus accrued interest thereon. Such notice
shall state in detail the reason(s) for termination. Time shall be of the
essence with respect to the Due Diligence End Date.
          6. Representations and Warranties.
               (a) Seller hereby represents and warrants to Buyer as of the date
hereof:

3



--------------------------------------------------------------------------------



 



     (i) Seller is a limited partnership duly formed and in good standing under
the laws of the State of Delaware.
     (ii) Seller has full power and authority to make, execute, deliver and
perform this Agreement and the transactions contemplated hereby, this Agreement
has been duly authorized by all necessary action of Seller and is a valid and
legally binding obligation of Seller in accordance with its terms, and the
consummation of the transactions contemplated by this Agreement will not render
Seller insolvent and do not violate any provision of any agreement or judicial
order to which Seller or the Property is subject.
     (iii) Schedule B contains a true, correct and complete list of the Leases,
occupancy agreements, guaranties and the like (collectively, the “Leases”) in
effect as of the date hereof and Seller has delivered to Buyer true, correct and
complete copies of the Leases. There are no other leases, licenses, guaranties
or occupancy agreements, written or oral, relating to the Property in effect now
or any time after the date hereof other than the Leases. Seller has neither
received nor delivered any written notices from or to any of the tenants under
the Leases asserting that either Seller or any such tenant is in default under
any of the respective Leases (other than defaults that have been cured in all
material respects), except that (A) some of the month-to-month tenants are in
default of rental payments, and (B) with respect to the Leases with Supresta,
LLC (“Supresta”), Supresta has allowed the letters of credit under such Leases
to lapse without renewal or without delivering replacement letters of credit and
such allowance constitutes a default by Supresta under its Leases. (Seller shall
use reasonable and diligent efforts between the date of this Agreement and the
Closing to cause Supresta to furnish replacement letters of credit as required
by the Leases. If, at the Closing, Seller has not received such replacement
letters of credit, the amount of the letters of credit required to be delivered
by Supresta under the Leases shall be withheld from the Down Payment to be
delivered by Escrow Agent to Seller and remain in escrow with the Escrow Agent,
and disbursed from time to time to Buyer upon written demand, to secure
Supresta’s obligations under the Leases until such time as the replacement
letters of credit are delivered to Buyer. Upon such delivery, any remaining
amount withheld from the Down Payment to secure such obligations shall be
released to the Seller. The provisions of this parenthetical clause shall
survive the Closing.) The Leases constitute the entire agreement between Seller
(and/or Seller’s predecessors in interest) and the tenants thereunder. None of
the Leases has been amended, extended, modified or terminated except as set
forth on Schedule B. All of the Leases are in full force and effect, the tenants
under all of the Leases have taken possession of the premises demised thereby
and have commenced paying rent thereunder, such tenants are not and have not
been paying a greater amount than is or was required under their respective
Lease, and, except as otherwise set forth in the Leases,

4



--------------------------------------------------------------------------------



 



none of the tenants thereunder are entitled to or have claimed any concession,
abatement, deduction or setoff against the rent payable under such Leases. There
are no rights to lease or sublease, rights of renewal, extension, cancellation,
termination or modification, options to lease or purchase, rights of refusal to
lease or purchase, or rental concessions in effect, except as expressly provided
under the Leases. No tenant under any of the Leases has prepaid rent or
additional rent beyond the current month. All of the improvements to be
constructed by Seller under each of the Leases have been fully completed and
paid for. All brokerage/leasing commissions relating to any Lease have been paid
in full, except that Cushman & Wakefield will be owed a commission by Buyer if
Supresta exercises its renewal option under either or both of its leases. Except
with respect to the immediately preceding sentence, Seller’s representations and
warranties set forth in this Section 6(a)(iii) shall not apply with respect to
any Lease for which Buyer receives a tenant estoppel certificate confirming all
of the statements contained in this clause (iii). On or promptly after July 18,
2009, Seller shall send termination notices to the following tenants: DML
Solutions; Dolphin Construction; Cecile Fray MD; GC Environmental; Keenan Marine
Insurance; Paxxon Health Services Inc.; Policy Administration Solutions; and
General Phosphorix, LLC.
     (iv) Schedule E annexed hereto contains a true, correct and complete list
of all service, maintenance, supply and other agreements related to the
operation of the Property, together with all modifications and amendments
thereof and supplements relating thereto (collectively, “Contracts”) in effect
as of the date hereof that are to be assigned to the Buyer at Closing and will
be binding upon Buyer with respect to the period from and after the Closing Date
and Seller has delivered to Buyer, or made available to Buyer for review, true,
correct and complete copies of the Contracts.
     (v) Schedule F annexed hereto contains a true, correct and complete list of
the security deposits (cash and/or letters of credit) currently in effect as of
the date hereof and held by Seller under the Leases in effect as of the date
hereof.
     (vi) There is no action, suit, litigation, hearing or administrative
proceeding pending against Seller, or, to Seller’s knowledge, threatened with
respect to all or any portion of the Property, except for real estate tax
reduction proceedings.
     (vii) There are no condemnation or eminent domain proceedings pending, or
to Seller’s knowledge, threatened against the Property and Seller has received
no notices from any governmental authority with respect to a threatened or
pending condemnation or eminent domain proceeding.

5



--------------------------------------------------------------------------------



 



     (viii) There are no brokerage agreements executed by Seller or Seller’s
predecessors related to the leasing of the Property under which any sums remain
due with respect to any of the Leases or any options or rights thereunder.
     (ix) To Seller’s knowledge, Schedule G annexed hereto contains a true,
correct and complete list of all Phase I and Phase II environmental and
hazardous materials reports with respect to all or any part of the Property in
the possession or control of Seller and Seller has furnished true and complete
copies thereof to Buyer.
     (x) Seller does not have any employees with respect to the Property that
will not be properly terminated by Seller in accordance with applicable laws
prior to the Closing.
     (xi) Seller has not received and has no knowledge of any notice or request
from any insurance company or Board of Fire Underwriters (or organization
exercising functions similar thereto) or from any mortgagee requesting the
performance of any work or alteration in respect of the Property.
     (xii) A certificate of occupancy with respect to the Buildings and to
Seller’s knowledge, certificates of occupancy with respect to all leased or
leasable spaces, or any other licenses, permits and approvals required for the
present use of the Property, are: (a) issued and fully paid for; (b) in full
force and effect; (c) freely transferable to Buyer and will not be invalidated,
violated or otherwise adversely affected by the transfer of the Property to
Buyer; and (d) to the extent in Seller’s possession or control, true copies
thereof have been delivered or made available to Buyer, except that a violation
has been issued with respect to the failure to transfer the powerhouse operating
permit from Seller’s predecessor-in-interest to Seller, which transfer,
including removal of the violation, Seller has commenced to effect and agrees to
diligently pursue prior to and after the Closing.
     (xiii) Schedule H annexed hereto contains a true, correct and complete list
of the property insurance coverage under the insurance policies carried by
Seller in respect of the Property and Seller’s activities on the Property, which
policies are in full force and effect on the date hereof, and no notices of
cancellation or suspension have been received by Seller with respect thereto as
of the date hereof and all premiums due with respect to the period of time
through and including the Closing Date have been paid by Seller.
     (xiv) To Seller’s knowledge, Schedule I sets forth a list of all guarantees
and warranties related to the Property (collectively, “Warranties”) to be
assigned by Seller to Buyer at Closing.

6



--------------------------------------------------------------------------------



 



     (xv) Seller is not a “foreign person” pursuant to Section 1445 of the
Internal Revenue Code.
     (xvi) That there are no pending violations against the Property that have
not been cured and, to Seller’s knowledge, there are no threatened violations
and no basis for any violations against the Property, except as set forth in
paragraph (xii) above.
     (xvii) That the Property and its current use are in compliance with all
applicable zoning laws and regulations applicable thereto.
     (xviii) There are no tax certiorari proceedings currently applicable to the
Property and pending other than the tax certiorari proceeding (I) with respect
to the 2008 assessment year (the “2008 Certiorari Proceeding”), which is
currently being settled with the Town of Greenburgh tax assessor for an
aggregate Property assessment of $1,000,000, and (II) commenced by the
application filed by Seller on or prior to June 15, 2009 with respect to the tax
assessment for the 2009 assessment year (the “2009 Certiorari Proceeding”).
     (xix) Neither Seller nor any person that owns, directly or indirectly, 25%
or more of an interest in Seller (a “Principal”) is someone (a) who is on the
list of “Specially Designated Nationals and Blocked Persons” promulgated by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury
pursuant to 31 C.F.R. Part 500, or (b) with whom Buyer is prohibited or
restricted from doing business with pursuant to the United States Patriot Act or
any other law, rule, regulation, order or governmental action (an
“Anti-Terrorism Law”). For purposes of this Agreement, the term “person” shall
mean an individual, association, partnership, governmental entity, limited
partnership, limited liability company, limited liability partnership,
corporation, trust, estate or other entity or organization.
     (xx) The Condominium does not affect or include any property other than the
Property.
               (b) The representations and warranties of Seller contained in
Paragraph 6(a) hereof shall survive the Closing for the period of time ending on
December 31, 2009. Each such representation and warranty shall automatically be
null and void and of no further force and effect effective as of December 31,
2009.
               (c) Buyer hereby covenants, represents and warrants that:
     (i) Buyer is a duly organized and validly existing corporation under the
laws of the State of Delaware.
     (ii) Buyer has full power and authority to make, execute, deliver and
perform this Agreement and the transactions contemplated

7



--------------------------------------------------------------------------------



 



hereby, this Agreement and the transactions contemplated hereby have been duly
authorized by all necessary action of Buyer, this Agreement is a valid and
legally binding obligation of Buyer in accordance with its terms and the
consummation of the transactions contemplated hereby will not render Buyer
insolvent, and do not violate any provision of any agreement or judicial order
to which Buyer or the Property is subject.
     (iii) Buyer has the financial ability to consummate the transactions
contemplated hereunder; and to the best of Buyer’s knowledge, there is no action
threatened against Buyer which would prevent Buyer from purchasing the Property
pursuant to this Agreement.
               (d) Buyer acknowledges that, except as expressly set forth in
this Agreement, neither Seller, nor any person acting on behalf of Seller, nor
any person or entity which prepared or provided any of the materials provided to
Buyer in conducting its due diligence, including, without limitation, any direct
or indirect officer, director, partner, shareholder, employee, agent , broker,
representative, accountant, advisor, attorney, principal, affiliate, consultant,
contractor, successor or assign of any of the foregoing parties (Seller and all
of the other parties described in the preceding portions of this sentence (other
than Buyer) are referred to herein collectively as the “Exculpated Parties”) has
made any oral or written representations or warranties, whether express or
implied, by operation of law or otherwise, with respect to the Property, the
physical (including without limitation environmental) condition thereof, the
zoning and other laws, regulations and rules applicable thereto or the
compliance by the Property therewith, the revenues and expenses which are (or
which may be) generated by or associated with the Property, or otherwise with
respect to the transactions contemplated herein. Buyer further acknowledges that
all materials which have been provided by any of the other Exculpated Parties
(including, without limitation, any memoranda or brokers’ “set-ups”) have been
provided without any warranty or representation, expressed or implied as to
their content, suitability for any purpose, accuracy, truthfulness or
completeness and Buyer shall not have any recourse against Seller, or any of the
other Exculpated Parties in the event of any errors therein or omissions
therefrom. Buyer is acquiring Seller’s interest in the Property based solely on
its own independent investigation and inspection of the Property and not in
reliance on any information provided by Seller, or any of the other Exculpated
Parties.
          7. Title.
               (a) At the Closing, Seller shall convey to Buyer fee simple title
to the Real Property as Stewart Title Insurance Company (the “Title Company”)
would be willing to approve and insure in accordance with its standard form of
title policy at regular rates, subject only to the matters shown on Schedule J
annexed hereto (collectively, the “Permitted Exceptions”).
               (b) If on the scheduled date of Closing, there remain exceptions
to title which are not Permitted Exceptions, Buyer shall notify Seller of such
exceptions and Seller may adjourn the Closing for a reasonable period of time,
not to exceed thirty (30) days, in order to eliminate such exceptions.

8



--------------------------------------------------------------------------------



 



               (c) If Seller shall be unable to convey title in accordance with
the terms of this Agreement, Buyer may elect, by written notice to Seller,
either (i) to terminate this Agreement, in which event the Down Payment plus
accrued interest thereon shall be returned to Buyer, within fifteen (15) days
after the date of Buyer’s termination notice, or (ii) close the transaction
contemplated by this Agreement despite such title defect, in which event Buyer
shall be entitled to a credit against the balance of the Purchase Price due at
Closing in an amount equal to the amount reasonably required to cure or remove
such exceptions not to exceed $250,000.00, provided, however, that
notwithstanding the foregoing, Seller shall be required to cure, prior to the
Closing, any monetary title defects caused or created by Seller or any person or
entity claiming by, through or under Seller.
          8. Instruments Delivered at Closing.
               (a) On the Closing Date, Seller shall execute and deliver to
Buyer, the following:
     (i) A bargain and sale deed without covenant against grantor’s acts
sufficient to convey to Buyer fee title to the Real Property subject to and in
accordance with the provisions of this Agreement including, without limitation,
the Condominium Units, together with a letter, executed by the Board of Managers
of the Condominium, pursuant to which the Board of Managers waives its right of
first refusal to purchase the Condominium Units, and such other documentation
required by applicable law to convey the management and control of the
Condominium entirely to Buyer, including, without limitation, a document
pursuant to which the Board of Managers of the Condominium resigns effective as
of the Closing Date.
     (ii) A duly executed certification as to Seller’s non-foreign status.
     (iii) A check in payment of the New York State real estate transfer tax
payable hereunder and a return for such tax duly signed by Seller (the “New York
State Transfer Tax Return”).
     (iv) Letters to tenants under the Leases informing such tenants of the sale
of the Property and the name and address of Buyer.
     (v) An assignment document, duly executed by Seller conveying and
transferring to Buyer all of Seller’s right, title and interest in, to and under
the Contracts and all plans, drawings, surveys, manuals and other similar
materials in Seller’s possession relating to the Property, the Warranties, and
all permit, licenses and approvals relating to the ownership, use or operation
of the Property, to the extent same are in Seller’s possession, and all rights
related to the 2008 Certiorari Proceeding (if not settled prior to Closing) and
the 2009 Certiorari Proceeding, in the form annexed hereto as Schedule K hereof
(such assignment document,

9



--------------------------------------------------------------------------------



 



the “Omnibus Assignment”), together with true and complete originals (to the
extent in Seller’s possession) of all of the foregoing Contracts and other
documents/items. Buyer shall pay any charges in connection with the assignment
to Seller of the Warranties; and Buyer and Seller shall cooperate with each
other in effecting such assignment.
     (vi) An assignment document, duly executed by Seller, pursuant to which
Seller assigns to Buyer its right, title and interest as landlord under the
Leases effective as of the Closing Date, in the form annexed hereto as
Schedule L hereof (such assignment, the “Lease Assignment”).
     (vii) Any cash security deposits under any Leases (together with accrued
interest thereon less any administrative fee permitted pursuant to applicable
laws) and letters of credit (together with transfer documentation duly executed
by Seller) held by Seller as security under the Leases, but only to the extent
the same have not been applied in accordance with the Leases or returned to
tenants, it being agreed that after the Closing, Seller shall reasonably
cooperate with Buyer in effectuating the actual transfer of any such letters of
credit, but Seller shall have no obligations to pay any transfer fees (whether
prior to or after the Closing) in connection therewith and such obligation shall
survive the Closing.
     (viii) The estoppel certificate received by Seller from Supresta and the
cell tower lessee pursuant to Paragraph 10(c) hereof.
     (ix) Keys and combinations in Seller’s possession relating to the operation
of the Property and all files reasonably necessary for the continuing operation
and administration of the Property.
     (x) A certificate, executed by a partner of Seller, updating as of the
Closing Date, all of the representations and warranties made by Seller in
Paragraph 6(a) hereof (the “Representation Update Certificate”).
     (xi) If a search of title discloses judgments, bankruptcies or other
returns against other persons having names the same as or similar to that of
Seller, then Seller will, at Buyer’s request, deliver affidavits showing that
such judgments, bankruptcies or other returns are not against Seller in order to
induce the Title Company to omit exceptions with respect to such judgments,
bankruptcies or other returns or to insure over same. In addition, Seller, on
request, shall deliver to the Title Company, all customary affidavits required
to omit exceptions contained in Buyer’s title report that are customarily
omitted from a title report on the basis of an affidavit from the owner of the
property being insured, without the expenditure of money or the undertaking of a
significant liability that is not customarily undertaken by such owner. Seller
shall execute, acknowledge and deliver any such other additional instruments as
are

10



--------------------------------------------------------------------------------



 



reasonably necessary to convey, assign and transfer the Property to Buyer or as
may be reasonably required by the Title Company in order to insure Buyer’s title
to the Real Property.
               (b) On the Closing Date, Buyer shall execute and deliver to
Seller:
     (i) The New York State Transfer Tax Return, executed by Buyer.
     (ii) The Lease Assignment, duly executed by Buyer, pursuant to which Buyer
assumes from Seller Seller’s right, title and interest as landlord under the
Leases effective as of the Closing Date.
     (iii) The Omnibus Assignment, duly executed by Buyer.
          Buyer shall execute, acknowledge and deliver such additional
instruments as are reasonably necessary to cause the conveyance, assignment and
transfer of the Property to Buyer or as may be reasonably required by the
Title Company.
          9. Prorations and Adjustments.
               (a) The following items shall be prorated and adjusted between
the parties as of 11:59 p.m. on the day before the Closing Date:
     (i) The rents under the Leases.
     (ii) Real estate taxes, on the basis of the fiscal year for which assessed;
sewer rents and water charges, if any, on the basis of the calendar or fiscal
year for which assessed, unless metered; and charges in connection with the
Contracts to be assumed by Buyer.
     (iii) Fuel, if any, as estimated by Seller’s supplier, at current cost,
together with any sales tax payable in connection therewith, if any (a letter
from Seller’s fuel supplier dated within seven (7) days prior to the Closing
shall be presumptive evidence as to the quantity of fuel on hand and the current
cost therefor) .
     (iv) If there be a water meter or water meters, Seller shall furnish a
reading to a date not more than seven (7) days prior to the Closing Date, and
pay all charges in connection therewith, and the unfixed water charge and the
unfixed sewer rent, if any, based thereon for the intervening time shall be
apportioned on the basis of such last reading.
     (v) Amounts payable under Contracts.
          Any rent amounts under any Lease collected by Seller or Buyer after
the Closing shall be applied (i) first, in payment of rents for periods from and
after the Closing Date, and (ii) second, in payment of rents for any period of
time prior to the Closing Date and Seller or

11



--------------------------------------------------------------------------------



 



Buyer, as the case may be, shall promptly pay to the other the appropriate
amounts in accordance with such apportionment.
          If, at Closing, the final tax bill or tax bills for the tax year in
which the Closing takes place are not available to the parties, the parties
shall adjust taxes on the basis of the figures then available subject, however,
to a further adjustment of said taxes when the final tax bill or bills therefor
have been received.
          Any unpaid real estate taxes or assessments levied against the Real
Property which taxes and assessments apply to any period prior to the Closing
Date, and notwithstanding whether such taxes or assessments are levied before or
after the Closing Date, or billed after the Closing Date, shall be the sole
obligation of Seller and shall be paid within ten (10) days after demand by
Buyer when same have been billed.
          The amount of any tax refunds (net of attorneys’ fees and other costs
of obtaining such tax refunds) with respect to any portion of the Real Property
for the tax year in which the Closing Date occurs shall be apportioned between
Seller and Buyer as of the Closing Date. All refunds for tax years prior to the
year in which the Closing occurs shall belong solely to Seller and, upon receipt
by Buyer the same shall be immediately paid to Seller. All refunds for the
current tax year shall be apportioned between Seller and Buyer as of the Closing
Date, and, upon receipt by Seller or Buyer the applicable portion thereof shall
be immediately paid to Buyer or Seller, as the case may be. Payment of any fees
due certiorari counsel as a result of the 2008 assessment year reduction shall
be apportioned between Buyer and Seller based upon each party’s share of the
taxes for such period after taking into account such refund.
          Seller shall assign to Buyer at Closing all rights to the 2009
Certiorari Proceeding and Buyer shall have the right, at Buyer’s option, to
thereafter withdraw or to pursue the 2009 Certiorari Proceeding without any
liability or responsibility to Seller. The 2008 Certiorari Proceeding has been
settled, at an aggregate Property assessment of $1,000,000, with the Town Board
and the School Board and needs only Court approval. No change in such settlement
may be made without each of Buyer’s and Seller’s prior written consent.
          Charges for all electricity, steam, gas and other utility services
(each, a “Utility”; collectively, “Utilities”) shall be billed to Seller’s
account up to the Closing Date and, from and after the Closing Date, all
Utilities should be billed to Buyer’s account. If for any reason such changeover
in billing is not practicable as of the Closing Date as to any Utility, such
Utility shall be apportioned on the basis of the actual current readings or, if
such readings have not been made, on the basis of the most recent bills that are
available. If any apportionment is not based on an actual current reading, then
upon the taking of a subsequent actual reading, the parties shall, within ten
(10) business days following notice of the determination of such actual reading,
readjust such apportionment and Seller shall promptly deliver to Buyer, or Buyer
shall promptly deliver to Seller, as the case may be, the amount determined to
be due upon such adjustment.

12



--------------------------------------------------------------------------------



 



Seller shall not terminate any utility service, rather, Seller and Buyer shall
cooperate prior to and after the Closing to transfer service to Buyer as of the
Closing Date.1
               (b) Any errors or omissions in computing apportionments or other
adjustments at Closing shall be corrected within a reasonable time following
Closing.
               (c) The provisions of this Paragraph 9 shall survive the Closing.
          10. Conditions to Buyer’s Obligations. The obligations of Buyer to
close the transaction herein contemplated on the Closing Date are subject to the
following conditions:
               (a) The representations and warranties of Seller contained in
this Agreement were true in all respects when made and are true in all material
respects on the Closing Date pursuant to the Representation Update Certificate
delivered by Seller to Buyer at Closing, and Seller has complied in all respects
with its obligations and agreements hereunder, it being agreed, however, that if
the Representation Update Certificate discloses a material adverse change from a
Seller representation made on the date hereof, then Buyer, at its option, may
elect to proceed to Closing and Buyer shall be entitled to a credit against the
Purchase Price due from Buyer at Closing in an amount equal to the amount
reasonably required to cure such material adverse change or otherwise negate the
effect of such material adverse change. Termination of, or defaults under,
leases (other than Supresta) shall not be an adverse material change.
               (b) Buyer shall have obtained an ALTA title policy, or a
commitment therefor from the Title Company, in the amount of the Purchase Price,
subject only to the Permitted Exceptions and which ALTA title policy shall
insure the Property as one contiguous parcel without gaps, gores or strips.
               (c) Seller shall have delivered to Buyer estoppel certificates
from Supresta and the cell tower lessee substantially in the forms annexed as
Schedules M and N hereto, respectively.
               (d) Seller shall have performed all of its other obligations
hereunder.
          11. Actions Pending Closing. Between the date hereof and the Closing
Date: (a) Seller will not enter into any new contracts, leases or agreements of
any kind (whether written or oral) affecting the Property, or enter into,
cancel, modify or renew any Contracts affecting the Property (other than any
such agreements which are entered into after the date hereof and which are
canceled prior to the Closing by Seller) without the prior written consent of
Buyer, which shall not be unreasonably withheld, provided that Buyer, in Buyer’s
sole discretion, shall not be obligated to assume any obligations under any such
Contract from and after the Closing; (b) Seller shall not initiate, seek or
consent to any change in the current zoning classification for all or any part
of the Real Property, or create or amend any restrictive covenant
 

1   Need to determine which Utilities need to be transferred to Buyer’s name.

13



--------------------------------------------------------------------------------



 



for all or any part of the Real Property; (c) Seller shall maintain in full
force and effect the insurance coverage described on Schedule H hereto;
(d) Seller shall not affirmatively subject the Property to any additional liens,
mortgages, exceptions, covenants or easements, which would not constitute
Permitted Exceptions; and (e) Seller shall perform all of its obligations under
the Leases in all material respects and not permit any event of default by
Seller under the Leases.
          12. Casualty. If there is damage or destruction to all or a portion of
the Property prior to the Closing Date by virtue of a fire or other casualty
(either, a “Casualty”) then Seller shall as promptly as reasonably practicable
after the date of the Casualty deliver to Buyer a notice to which is annexed an
estimate that sets forth the cost to repair such damage and restore the Property
to its condition immediately prior to the Casualty, which estimate shall be
prepared by a reputable contractor or insurance adjuster. If such notice states
that the estimated cost to repair such damage and restore the Property is less
than Two Million Dollars and 00/100 Cents ($2,000,000.00), then this Agreement
shall remain in full force and effect, Seller shall assign to Buyer any and all
claims under its insurance policies by reason of such damage or destruction
attributable to the Property and Buyer shall take title with the assignment of
such claim or claims and subject to such damage or destruction. If such notice
states that the estimated cost to repair such damage and restore the Property is
Two Million Dollars and 00/100 Cents ($2,000,000.00) or greater, then Buyer, at
Buyer’s option, shall have the right to terminate this Agreement by giving
notice thereof to Seller no later than five (5) business days after the date
Buyer receives Seller’s aforesaid notice, and in the event of such termination,
neither Seller nor Buyer shall have any liability hereunder except for those
obligations which expressly survive the termination of this Agreement and Buyer
shall be entitled to the return of the Down Payment plus accrued interest
thereon promptly after the giving of such notice terminating this Agreement. If
Buyer does not elect to terminate this Agreement or fails to give a notice to
Seller terminating this Agreement as required by this Paragraph 12, then this
Agreement shall remain in full force and effect, Seller shall assign to Buyer
any and all claims under its insurance policies by reason of such damage or
destruction attributable to the Property and Buyer shall take title with the
assignment of such claim or claims and subject to such damage or destruction. If
there is a Casualty and Buyer does not elect to terminate this Agreement or has
no right to terminate this Agreement, then, at Closing, Buyer shall be entitled
to a credit against the balance of the Purchase Price due at Closing in the
amount of Seller’s deductible under its applicable insurance policies less any
amounts reasonably and actually expended by Seller to collect any of the
insurance proceeds or to remedy any unsafe conditions at the Property or to
repair or restore any damages. Seller agrees that the insurance coverage as
respects the Property shall not be reduced between the date hereof and the
Closing without the express written consent of Buyer. Furthermore, Seller agrees
that (with respect to the assigned claims described above) Buyer shall have the
opportunity to participate in all settlement negotiations in connection with the
Property, and the assigned insurance claims shall not be settled or the
insurance proceeds used or disbursed in any manner without, in each case, the
prior written consent of Buyer. The provisions of this Paragraph 12 shall
survive the Closing.
          13. Condemnation. If prior to the Closing Date, there shall be any
pending condemnation or eminent domain proceeding affecting the Real Property or
any filing referring to a possible taking of the Real Property or any material
part thereof (other than a condemnation for the purpose of widening Saw Mill
River Road, provided any such widening would not have a

14



--------------------------------------------------------------------------------



 



material adverse affect on Buyer and/or Buyer’s intended use of the Property),
Buyer may at its sole discretion terminate this Agreement or close the
transactions as contemplated hereunder, and (i) in the latter event, all awards
or settlements under any such proceeding with respect to the Real Property,
whether or not made prior to the Closing Date, shall become the property of
Buyer, and (ii) in the former event, the Down Payment together with all interest
earned thereon shall be returned to Buyer, and thereupon both parties shall be
relieved of any further liability or obligation under this Agreement. The
provisions of this Paragraph 13 shall survive the Closing.
          14. Remedies. If Buyer defaults hereunder, other than Buyer’s failure
to pay to Seller the balance of the Purchase Price (subject to apportionments)
on the Closing Date or to otherwise perform its obligations on the Closing Date,
then Seller shall give Buyer notice thereof and Buyer shall have five
(5) business days to cure the applicable default. If Buyer fails to cure such
default on or prior to the fifth (5th) business day following Seller’s notice or
if Buyer fails to pay the balance of the Purchase Price to Seller on the Closing
Date or to perform any of its other obligations on the Closing Date, then Seller
shall have the right to receive the Down Payment plus all interest accrued
thereon as liquidated and agreed-upon damages. The provision herein contained
for liquidated and agreed-upon damages is a bona fide provision for such and is
not a penalty. The parties understand that by reason of Seller binding itself to
the sale of the Property and by reason of the withdrawal of the Property from
sale at a time when other parties would be interested in acquiring it, Seller
will have sustained damages if Buyer defaults, which damages will not be capable
of determination with mathematical precision and, therefore, as aforesaid, this
provision for liquidated and agreed-upon damages has been incorporated in this
Agreement as a provision beneficial to both parties. If Seller defaults
hereunder, Buyer shall be entitled solely to the remedy of specific performance
and if Buyer brings an action for specific performance and prevails in such
action, then Seller shall be obligated to promptly thereafter reimburse Buyer
for its reasonable attorneys’ fees and court cost in connection with bringing
and prosecuting such action. The provisions of this Paragraph 14 shall survive
the termination of this Agreement.
          15. Notices. All notices and other communications (collectively,
“Notice”) given under any of the provisions of this Agreement shall be in
writing and shall be delivered in person or sent by reputable overnight courier
service, addressed as follows:
               (i)   If to Seller:
Millsaw Realty L.P.
One Stamford Forum
Stamford, Connecticut 06901
Attention: Edward B. Mahony
with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: H. Hedley Stothers, Jr., Esq.

15



--------------------------------------------------------------------------------



 



               (ii) If to Buyer:
OSI Pharmaceuticals, Inc.
41 Pinelawn Road
Melville, New York 11747
Attention: Pierre Legault
with a copy to:
OSI Pharmaceuticals, Inc.
41 Pinelawn Road
Melville, New York 11747
Attention: Barbara A. Wood, Esq.
with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, New York 10017
Attn.: Joel Papernik, Esq.
              (iii) If to Escrow Agent:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: H. Hedley Stothers, Jr.
          A Notice shall be deemed given on the date of receipt. A Notice may be
given on behalf of a party by a party’s attorney. Seller or Buyer may designate,
by not less than five (5) business days’ notice given to the other in accordance
with the terms of this Paragraph 15, additional or substituted parties to whom
and/or different addresses to which Notices should be sent hereunder.
          16. Brokerage. Buyer and Seller each represent and warrant to the
other that other than Cushman & Wakefield, Inc. (“Broker”) neither has dealt
with or negotiated with, or engaged on its own behalf or for its benefit, any
other broker, finder, consultant, advisor, or professional in the capacity of a
broker or finder in connection with this Agreement or the transactions
contemplated hereby. Seller agrees to pay Broker any compensation due it in
connection with the transaction consummated hereby, pursuant to the terms of a
separate written agreement. Buyer shall indemnify, defend and hold Seller
harmless from and against any and all claims, demands, causes of action, losses,
costs and expenses (including reasonable attorneys’ fees, court costs and
disbursements) arising from any claim for commission, fees or other compensation
or reimbursement for expenses made by any broker, finder, consultant, advisor or

16



--------------------------------------------------------------------------------



 



professional in the capacity of a broker or finder, other than the Broker,
engaged by or claiming to have dealt with Buyer. Seller shall indemnify, defend
and hold Buyer harmless from and against any and all claims, demands, causes of
action, losses, costs and expenses (including reasonable attorneys’ fees, court
costs and disbursements) arising from any claim for commission, fees or other
compensation or reimbursement for expenses made by any broker, finder,
consultant, advisor or professional in the capacity of a broker or finder,
including, without limitation, the Broker, engaged by or claiming to have dealt
with Seller. The provisions of this Paragraph 16 shall survive the termination
of this Agreement or the Closing.
          17. Lien of Sums Paid on Account. All sums paid on account of this
Agreement, if any, and the reasonable expenses of the examination of the title
to the Real Property made in connection therewith are hereby made liens on the
Real Property, but such liens shall not continue after default by Buyer under
this Agreement.
          18. Assignment. Buyer shall not have the right to assign this
Agreement or any of its rights and obligations under this Agreement, except that
Buyer may assign this Agreement and its rights hereunder to an entity affiliated
with Buyer (“Buyer’s Affiliate”) at any time prior to Closing pursuant to a
written agreement, executed by each of Buyer and Buyer’s Affiliate, pursuant to
which Buyer assigns to Buyer’s Affiliate, and Buyer’s Affiliate assumes from
Buyer, all of such rights and obligations. Buyer shall give written notice to
Seller informing Seller of any such assignment, and shall annex the executed
assignment and assumption agreement to such notice. From and after the date of
such assignment and assumption agreement, the named Buyer herein shall be
released from all liability under this Agreement. “Buyer’s Affiliate” shall mean
an entity which is directly or indirectly owned by or under common ownership
with Buyer. In addition, Buyer shall have the right to assign this Agreement to
any successor in interest by way of merger, acquisition or sale of all or
substantially all of the Buyer’s assets, provided that such successor in
interest agrees to be bound by the terms of this Agreement as if it were the
signing party.
          19. Buyer’s Incentives Contingency. On or before July 17, 2009
(“Buyer’s Incentives Contingency Date”), Buyer shall use good faith efforts to
secure commitments for State and local third party incentives to consummate the
transaction contemplated by this Agreement on terms acceptable to the Buyer.
Such incentives shall consist of (i) an offer letter executed and approved by
Buyer for a cash grant from the New York State Empire Development Corporation
(“ESDC”); and (ii) an inducement resolution from the Westchester County
Industrial Development Agency (the “Westchester IDA”) for exemptions from the
payment of specified New York State and Westchester County sales and uses tax,
as well as an abatement from real property taxes in the form of a
Payment-in-Lieu-of-Tax (“PILOT”) Agreement, to be afforded by virtue of a
contemplated straight-lease transaction between the Buyer and the Westchester
IDA (the incentives in (i) and (ii) collectively referred to herein as the
“Incentives Package”). In the event that Buyer does not obtain required
commitments from each of ESDC and the Westchester IDA for the Incentives Package
by the Buyer’s Incentives Contingency Date, Buyer may, by written notification
to Seller, delivered to Seller on or before Buyer’s Incentives Contingency Date,
terminate this Agreement and, thereafter, this Agreement shall be null and void
and neither party shall have any further obligation to the other. In the event
of any

17



--------------------------------------------------------------------------------



 



termination of this Agreement pursuant to this Paragraph 19, the Down Payment,
plus accrued interest thereon, shall be delivered to Buyer.
          20. Environmental Violation/Air Permits. Seller has disclosed to Buyer
that Seller has received a Notice of Noncompliance/Demand for Payment of
Suspended Penalty from the New York State Department of Environmental
Conservation re: DEC Case No,. R3-20070108-4, March 26, 2008 and the New York
State Department of Environmental Conservation Order on Consent, Case
No. R3-20070108-4, In the Matter of the Violation of Article 19 of the New York
State Environmental Conservation Law by Millsaw Realty, L.P. (the “Environmental
Violation”) for failure to register in the name of Seller the transfer of the
air permit (the “Power House Air Permit”) for the boilers in the Power House on
the Property and for failure to correct the Environmental Violation in
accordance with the aforesaid Order on Consent. As of the date of this
Agreement, Seller is actively undertaking the correction of the Environmental
Violation by engaging a consultant, Malcolm Pirnie (“Seller’s Consultant”), to
file, on behalf of Seller, an application for a Registration (“Registration”),
in lieu of the Power House Air Permit (which Registration will also include the
boilers in Building 444 on the Property covered by a separate air permit (the
“Building 444 Air Permit;” the Power House Air Permit and the Building 444 Air
Permit being hereinafter collectively referred to as the “Permits”)), with the
appropriate governmental authorities for the equipment and facilities covered by
the Permits. As soon as practicable after the date of this Agreement, Seller
shall cause Seller’s Consultant to finalize and file the application for the
Registration with the appropriate governmental authorities and, thereafter,
Seller shall take (and shall cause Seller’s Consultant to take) all actions and
steps reasonably necessary to cause the issuance of the Registration as soon as
practicable. During the process of filing the application for, and obtaining,
the Registration, Seller and Seller’s Consultant shall keep Buyer and Buyer’s
advisors in connection with this matter reasonably informed of their progress in
obtaining the Registration.
          If, on the Closing Date, the Registration has not been obtained, Buyer
shall proceed with the Closing and, from and after the Closing Date, Seller
shall remain obligated to pursue as aforesaid obtaining the Registration. All
costs and expenses relating to Seller’s obligations to obtain the Registration,
whether incurred prior to or after the Closing, shall be for the sole account of
Seller. If, on the Closing Date, the Registration has not been obtained, Seller
agrees that One Hundred Thousand and no/100 Dollars ($100,000) (the “Holdback”)
of the Down Payment shall remain in escrow with the Escrow Agent until the
Escrow Agent receives written direction signed by Seller and Buyer to release
the Holdback in accordance with such direction. The Holdback shall be released
to Seller, in full, if Seller obtains the Registration and satisfies the
indemnification obligations to Buyer pursuant to this Paragraph 20. The Holdback
shall be released to Buyer to the extent necessary to cover any indemnification
obligations of Seller to Buyer, pursuant to this Paragraph 20, which are not
satisfied by Seller, and any portion of the Holdback remaining thereafter shall
be released to Seller.
          Seller covenants and agrees, at its sole cost and expense, to
indemnify, defend (at administrative, trial and appellate levels) and hold Buyer
harmless from and against any and all damages, liens, losses, liabilities,
obligations, settlements, payments, penalties, assessments, citations,
directives, claims, litigation, demands, judgments, suits, proceedings, costs,
fees, fines,

18



--------------------------------------------------------------------------------



 



penalties or expenses of any kind or of any nature whatsoever (including without
limitation attorneys’, consultants’ and experts’ fees and disbursements) which
may at any time be imposed upon, incurred by or asserted against the Buyer and
that arise, directly or indirectly, from or out of the actual or alleged past or
present non-compliance or violation of federal, state or local laws or
regulations (including but not limited to permits or registrations) relating to
air emissions at or from the operations or equipment covered by the Permits at
any time with respect to the period prior to the issuance of the Registration
and incurred by Buyer after the Closing, including without limitation the
Environmental Violation. Notwithstanding the foregoing, this indemnity shall not
include consequential damages and shall not pertain to any non-compliance or
violation of law relating to air emissions at or from the Property or operations
or equipment thereon that arise from any equipment installed by Buyer or any
modifications to existing equipment at the Property by Buyer or any increase in
emissions caused by Buyer beyond the emissions of Seller immediately prior to
Closing.
          The obligations set forth in this Paragraph 20 shall survive the
Closing and the execution and delivery of the deed of conveyance of the
Property.
          21. Miscellaneous.
               (a) This Agreement and the Schedules hereto contain the entire
agreement of the parties in respect to the transactions contemplated hereby, and
no change, modification or waiver of any provisions hereof will be valid unless
in writing, signed by the party to be bound, except that the attorney for any
party may bind his or her client in writing as to a change in the date of
Closing.
               (b) This Agreement will be binding upon, inure to the benefit of
and be enforceable against the parties’ respective successors and assigns.
               (c) The terms “herein”, “hereof”, “hereunder”, and words of
similar import mean and refer to this Agreement as a whole and not merely to the
specific section or Section in which the respective word appears unless
expressly so stated.
               (d) This Agreement shall have no binding effect whatsoever upon
Buyer or Seller until Buyer, Seller and Escrow Agent shall have executed the
same and delivered executed counterparts hereof to each other.
               (e) If any provision of this Agreement is invalid or
unenforceable as against any person or under certain circumstances, the
remainder of this Agreement and the applicability of such provision to other
persons or circumstances shall not be affected thereby. Each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
               (f) This Agreement may be executed in any number of counterparts,
each of which shall constitute an original but all of which, taken together,
shall constitute but one and the same instrument. This Agreement may be executed
by facsimile signature.

19



--------------------------------------------------------------------------------



 



               (g) The captions of individual sections are for convenience of
reference only and shall not affect the construction to be given to any
provision hereof.
               (h) This Agreement contains all of the terms agreed upon between
Seller and Buyer with respect to the subject matter hereof, and all prior
agreements, understandings, representations and statements, oral or written,
between Seller and Buyer are merged into this Agreement.
               (i) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to conflict of laws principles thereof.
               (j) The warranties, representations, agreements and undertakings
contained herein shall not be deemed to have been made for the benefit of any
person or entity, other than the parties hereto.
               (k) No waiver by either party of any failure or refusal by the
other party to comply with its obligations shall be deemed a waiver of any other
or subsequent failure or refusal to so comply.
               (l) Wherever in this Agreement the term “Seller’s knowledge” or
words to that effect are used, such term shall mean the current actual (as
opposed to constructive, imputed or implied) knowledge solely of Diana
Lenkowsky, without duty of investigation, and shall not be construed to refer to
the knowledge of any other officer, agent or employee of Seller or any affiliate
of Seller. Notwithstanding the foregoing, Diana Lenkowsky shall have no personal
liability for any of the representations, warranties or obligations of Seller
under this Agreement.

20



--------------------------------------------------------------------------------



 



          SELLER AND BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION WHATSOEVER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  SELLER:    
 
                MILLSAW REALTY L.P.    
 
                By: Millsaw Realty Inc., its general partner    
 
           
 
  By:   /s/ Edward B. Mahony
 
Name: Edward B. Mahony    
 
      Title: Vice President    
 
                BUYER:    
 
                OSI PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Colin Goddard
 
Name: Colin Goddard    
 
      Title: CEO    

ESCROW AGENT (as to Section 3):
CHADBOURNE & PARKE LLP

         
By:
  /s/ H. Hedley Stothers, Jr.
 
Name: H. Hedley Stothers, Jr.    
 
  Title: Partner    

 



--------------------------------------------------------------------------------



 



Schedule A
Description of Land

 



--------------------------------------------------------------------------------



 



PARCEL I
The Unit designated and described as Unit No. 1 (hereinafter referred to as the
“Unit”) in the Declaration (hereinafter referred to as the “Declaration”)
establishing the ARDSLEY PARK CONDOMINIUM (hereinafter referred to as the
“Condominium” or the “Property”), made by the Declarant named therein under the
Condominium Act of the State of New York (Article 9-B of the Real Property Law
of the State of New York), dated October 9, 1998 recorded in the Office of the
Westchester County Clerk, Division of Land Records, New York, on October 9, 1998
in Liber 12133 page 138 and designated as Vol 8 Section 33, Sheet 49A, Lot 100 B
on the Tax Map of the Town of Greenburgh and on the Floor Plans (hereinafter
referred to as the “Floor Plans”) of the buildings located on the Property,
certified by Dennis Noskin Architects PC, dated July 27, 1998 and redated
August 3, 1998 and filed in the Office of the Westchester County Clerk, Division
of Land Records on October 9, 1998 as Map No. 26239.
TOGETHER with a proportionate undivided 20.21 percent interest in the Common
Elements of the Property, as described in the Declaration.
THE land area of the Property and the location of the buildings in which the
aforesaid Unit is located is described as follows:
ALL That certain piece or parcel of land located in The Town of Greenburgh,
Westchester County, NY said piece or parcel being designated as Lot No. 1 on
Subdivision of Filed Map No. 25869, prepared for Ardsley Partners, L.P. and
Purdue Pharma, L.P., by Charles Riley, Land Surveyor, Filed in Westchester
County Division of Land Records on June 18, 1998 as Map No. 26185, said piece or
parcel being more particularly described as follows:
BEGINNING at a point on the easterly side of Saw Mill River Road at the dividing
line between Lots 1 and 2 as shown on Filed Map No. 26185;
RUNNING THENCE along the easterly side of Saw Mill River Road the following
three (3) courses and distances:
1. North 2 degrees 16 minutes 50 seconds East, a distance of 244.69 feet;
2. North 10 degrees 51 minutes 20 seconds East, a distance of 586.29 feet and
3. North 10 degrees 27 minutes 53 seconds East, a distance of 500.64 feet;
RUNNING THENCE over and across land now or formerly of Ardsley Partners, L.P.,
South 86 degrees 48 minutes 27 seconds East a distance of 426.38 feet and in the
arc of a curve to the left having a radius of 85.10 feet, a distance of 93.85
feet to the westerly side of the New York State Thruway;

 



--------------------------------------------------------------------------------



 



RUNNING THENCE along the last mentioned the following four (4) courses and
distances:
1. In the arc of a curve to the left having a radius of 3,180 feet, a distance
of 128.81 feet;
2. South 82 degrees 20 minutes 00 seconds East, a distance of 57.17 feet;
3. In the arc of a curve to the left having a radius of 3,125.00 feet, a
distance of 840.30 feet and;
4. South 23 degrees 43 minutes 39 seconds East, a distance of 453.62 feet to the
dividing line between Lots 1 and 2 as shown on Filed Map No. 26185;
RUNNING THENCE along the last mentioned dividing line the following nine
(9) courses and distances:
1. South 90 degrees 00 minutes 00 seconds West, a distance of 303.68 feet;
2. South 30 degrees 41 minutes 00 seconds West, a distance of 206.94 feet;
3. In the arc of a curve to the right having a radius of 255.00 feet, a distance
of 292.00 feet;
4. North 2 degrees 00 minutes 00 seconds East, a distance of 146.39 feet;
5. North 79 degrees 10 minutes 00 seconds West, a distance of 242.70 feet;
6. South 10 degrees 50 minutes 00 seconds West, a distance of 245.00 feet;
7. North 79 degrees 10 minutes 00 seconds West, a distance of 124.00 feet;
8. South 10 degrees 50 minutes 00 seconds West, a distance of 56.00 feet; and
9. North 79 degrees 10 minutes 00 seconds West, a distance of 243.40 feet to the
point or place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P., recorded 07/06/04
in Control No. 441600575.
PARCEL II (Unit 2)
THE UNIT designated and described as Unit No. 2 (hereinafter referred to as the
“Unit”) in the Declaration (hereinafter referred to as the “Declaration”)
establishing the ARDSLEY PARK CONDOMINIUM (hereinafter referred to as the
“Condominium” or the “Property”), made by the Declarant named therein under the
Condominium Act of the State of New York, dated October

 



--------------------------------------------------------------------------------



 



9, 1998 recorded in the Office of the Westchester County Clerk, Division of Land
Records, New York, on October 9, 1998, in Liber 12133 page 138 and designated as
Vol. 8, Section 33, Sheet 49A, Lot 100B on the Tax Map of the Town of Greenburgh
and on the Floor Plans (hereinafter referred to as the “Floor Plans”) of the
buildings located on the Property, certified by Dennis Noskin Architects PC,
dated July 27, 1998 and redated August 3, 1998 and filed in the Office of the
Westchester County Clerk, Division of Land Records on October 9, 1998 as Map
No. 26239.
TOGETHER with a proportionate undivided 15.93 percent interest in the Common
Elements of the Property, as described in the Declaration.
THE land area of the Property and the location of the buildings in which the
aforesaid Unit is located is described as follows:
ALL that certain piece or parcel of land located in The Town of Greenburgh,
Westchester County, N.Y. said piece or parcel being designated as Lot No. 1 on
Subdivision of Filed Map No. 25869, prepared for Ardsley Partners, L.P. and
Purdue Pharma, L.P., by Charles Riley, Land Surveyor, Filed in Westchester
County Division of Land Records on June 18, 1998 as Map No. 26185; said piece or
parcel being more particularly described as follows:
BEGINNING at a point on the easterly side of Saw Mill River Road at the dividing
line between Lots 1 and 2 as shown on Filed Map No. 26185;
RUNNING THENCE along the easterly side of Saw Mill River Road the following
three (3) courses and distances:
1. North 2 degrees 16 minutes 50 seconds East, a distance of 244.69 feet;
2. North 10 degrees 51 minutes 20 seconds East, a distance of 586.29 feet and
3. North 10 degrees 27 minutes 53 seconds East, a distance of 500.64 feet;
RUNNING THENCE over and across land now or formerly of Ardsley Partners, L.P.
South 86 degrees 48 minutes 27 seconds East, a distance of 426.38 feet and in
the arc of a curve to the left having a radius of 85.10 feet, a distance of
93.85 feet to the westerly side of New York State Thruway;
RUNNING THENCE along the last mentioned the following four (4) courses and
distances:
1. In the arc of a curve to the left having a radius of 3,180 feet, a distance
of 128.81 feet;
2. South 82 degrees 20 minutes 00 seconds East, a distance of 57.17 feet;
3. In the arc of a curve to the left having a radius of 3,125.00 feet, a
distance of 840.30 feet and

 



--------------------------------------------------------------------------------



 



4. South 23 degrees 43 minutes 39 seconds East, a distance of 453.62 feet to the
dividing line between Lots 1 and 2 as shown on Filed Map No. 26185;
RUNNING THENCE along the last mentioned dividing line the following nine
(9) courses and distances:
1. South 90 degrees 00 minutes 00 seconds West, a distance of 303.68 feet;
2. South 30 degrees 41 minutes 00 seconds West, a distance of 206.94 feet;
3. In the arc of a curve to the right having a radius of 255.00 feet, a distance
of 292.00;
4. North 2 degrees 00 minutes 00 seconds East, a distance of 146.39 feet;
5. North 79 degrees 10 minutes 00 seconds West, a distance of 242.70 feet;
6. South 10 degrees 50 minutes 00 seconds West, a distance of 245.00 feet;
7. North 79 degrees 10 minutes 00 seconds West, a distance of 124.00 feet;
8. South 10 degrees 50 minutes 00 seconds West, a distance of 56.00 feet and
9. North 79 degrees 10 minutes 00 seconds West, a distance of 243.40 feet to the
point or place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P., recorded 07/06/04
in Control No. 441600575.
PARCEL III (Unit 3)
THE UNIT designated and described as Unit No. 3 (hereinafter referred to as the
“Unit”) in the Declaration (hereinafter referred to as the “Declaration”)
establishing the ARDSLEY PARK CONDOMINIUM (hereinafter referred to as the
“Condominium” or the “Property”), made by the Declarant named therein under the
Condominium Act of the State of New York (Article 9-B of the Real Property Law
of the State of New York), dated October 9, 1998 recorded in the Office of the
Westchester County Clerk, Division of Land Records, New York, on October 9, 1998
in Liber 12133 page 138 as designated as Vol. 8, Section 33, Sheet 49A, Lot 100
B on the Tax Map of the Town of Greenburgh and on the Floor Plans (hereinafter
referred to as the “Floor Plans”) of the buildings located on the Property,
certified by Dennis Noskin Architects PC, dated July 27, 1998 and redated
August 3, 1998 and filed in the Office of the Westchester County Clerk, Division
of Land Records on October 9, 1998 as Map No. 26239.

 



--------------------------------------------------------------------------------



 



TOGETHER with a proportionate undivided 36.29 percent interest in the Common
Elements of the Property, as described in the Declaration.
THE land area of the Property and the location of the buildings in which the
aforesaid Unit is located is described as follows:
ALL that certain piece or parcel of land located in the Town of Greenburgh,
Westchester County, NY said piece or parcel being described as Lot No. 1 on
Subdivision of Filed Map No. 25869, prepared for Ardsley Partners, L.P., and
Purdue Pharma, L.P., by Charles Riley, Land Surveyor, filed in Westchester
County Division of Land Records on June 18, 1998 as Map No. 26185; said piece or
parcel being more particularly described as follows:
BEGINNING at a point on the easterly side of Saw Mill River Road at the dividing
line between Lots 1 and 2 as shown on filed Map No. 26185;
RUNNING THENCE along the easterly side of Saw Mill River Road the following
three (3) courses and distances:
1. North 2 degrees 16 minutes 50 seconds East, a distance of 244.69 feet;
2. North 10 degrees 51 minutes 20 seconds East, a distance of 586.29 feet and;
3. North 10 degrees 27 minutes 53 seconds East, a distance of 500.64 feet;
RUNNING THENCE over and across land now or formerly of Ardsley Partners, L.P.,
South 86 degrees 48 minutes 27 seconds East a distance of 426.38 feet and in the
arc of a curve to the left having a radius of 85.10 feet a distance of 93.85
feet to the westerly side of the New York State Thruway;
RUNNING THENCE along the last mentioned the following four (4) courses and
distances:
1. In the arc of a curve to the left having a radius of 3,180 feet, a distance
of 128.81 feet;
2. South 82 degrees 20 minutes 00 seconds East, a distance of 57.17 feet;
3. In the arc of a curve to the left having a radius of 3,125.00 feet, a
distance of 840.30 feet and;
4. South 23 degrees 43 minutes 39 seconds East, a distance of 453.62 feet to the
dividing line between Lots 1 and 2 as shown on filed Map No. 26185;
RUNNING THENCE along the last mentioned dividing line the following nine
(9) courses and distances:
1. South 90 degrees 00 minutes 00 seconds West, a distance of 303.68 feet;

 



--------------------------------------------------------------------------------



 



2. South 30 degrees 41 minutes 00 seconds West, a distance of 206.94 feet;
3. In the arc of a curve to the right having a radius of 255.10 feet, a distance
of 292.00 feet;
4. North 2 degrees 00 minutes 00 seconds East, a distance of 146.39 feet;
5. North 79 degrees 10 minutes 00 seconds West, a distance of 242.70 feet;
6. South 10 degrees 50 minutes 00 seconds West, a distance of 245.00 feet;
7. North 79 degrees 10 minutes 00 seconds West, a distance of 124.00 feet;
8. South 10 degrees 50 minutes 00 seconds West, a distance of 56.00 feet and;
9. North 79 degrees 10 minutes 00 seconds West, a distance of 243.40 feet to the
point or place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P., recorded 07/06/04
in Control No. 441600575.
PARCEL IV
THE UNIT designated and described as Unit No. 4 (hereinafter referred to as the
“Unit”) in the Declaration (hereinafter referred to as the “Declaration”)
establishing the ARDSLEY PARK CONDOMINIUM (hereinafter referred to as the
“Condominium” or the “Property”), made by the Declarant named therein under the
Condominium Act of the State of New York (Article 9-B of the Real Property Law
of the State of New York), dated October 9, 1998 recorded in the Office of the
Westchester County Clerk, Division of Land Records, New York, on October 9,
1998, in Liber 12133 page 138 and designated as Vol 8, Section 33, Sheet 49A,
Lot 100 B on the Tax Map Of the Town of Greenburgh and on the Floor Plans
(hereinafter referred to as the “Floor Plans”) of the buildings located on the
Property, certified by Dennis Noskin Architects PC, dated July 27, 1998 and
redated August 3, 1998 and filed in The Office of the Westchester County Clerk,
Division of Land Records on October 9, 1998 as Map No. 26239;
TOGETHER with a proportionate undivided 27.57 percent interest in the Common
Elements of the Property, as described in the Declaration.
THE land area of the Property and the location of the buildings in which the
aforesaid Unit is located is described as follows:
ALL that certain piece or parcel of land located in the Town of Greenburgh,
Westchester County, NY said piece or parcel being designated as Lot No. 1 on
Subdivision of Filed Map No. 25869, prepared for Ardsley Partners, L.P., and
Purdue Pharma, L.P., by Charles Riley, Land

 



--------------------------------------------------------------------------------



 



Surveyor, filed in Westchester County Division of Land Records on June 18, 1998
as Map No. 26185; said piece or parcel being more particularly described as
follows:
BEGINNING at a point on the easterly side of Saw Mill River Road at the dividing
line between Lots 1 and 2 as shown on filed Map No. 26185;
RUNNING THENCE along the easterly side of Saw Mill River Road the following
three (3) courses and distances:
1. North 2 degrees 16 minutes 50 seconds East, a distance of 244.69 feet;
2. North 10 degrees 51 minutes 20 seconds East, a distance of 586.29 feet and;
3. North 10 degrees 27 minutes 53 seconds East, a distance of 500.64 feet;
RUNNING THENCE over and across land now or formerly of Ardsley Partners, L.P.,
South 86 degrees 48 minutes 27 seconds East, a distance of 426.38 feet and in
the arc of a curve to the left having a radius of 85.10 feet, a distance of
93.85 feet to the westerly side of the New York State Thruway;
RUNNING THENCE along the last mentioned the following four (4) courses and
distances:
1. In the arc of a curve to the left having a radius of 3,180 feet, a distance
of 128.81 feet;
2. South 82 degrees 20 minutes 00 seconds East, a distance of 57.17 feet;
3. In the arc of a curve to the left having a radius of 3,125.00 feet, a
distance of 840.30 feet and;
4. South 23 degrees 43 minutes 39 seconds East, a distance of 453.62 feet to the
dividing line between Lots 1 and 2 as shown on filed Map No. 26185;
RUNNING THENCE along the last mentioned dividing line the following nine
(9) courses and distances:
1. South 90 degrees 00 minutes 00 seconds West, a distance of 303.68 feet;
2. South 30 degrees 41 minutes 00 seconds West, a distance of 206.94 feet;
3. In the arc of a curve to the right having a radius of 255.00 feet, a distance
of 292.00 feet;
4. North 2 degrees 00 minutes 00 seconds East, a distance of 146.39 feet;
5. North 79 degrees 10 minutes 00 seconds West, a distance of 242.70 feet;
6. South 10 degrees 50 minutes 00 seconds West, a distance of 245.00 feet;

 



--------------------------------------------------------------------------------



 



7. North 79 degrees 10 minutes 00 seconds West, a distance of 124.00 feet;
8. South 10 degrees 50 minutes 00 seconds West, a distance of 56.00 feet; and
9. North 79 degrees 10 minutes 00 seconds West, a distance of 243.40 feet to the
point or place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P., recorded 07/06/04
in Control No. 441600575.
PARCEL V (Tax Lot P-102, 444 Saw Mill River Rd):
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Greenburgh, County of Westchester and State of New York, bounded and
described as follows:
BEGINNING at a point in the southeasterly side of Saw Mill River Road adjoining
the northwest corner of land of the Westchester Hills Cemetery;
RUNNING THENCE along said land and along the remains of an old stone wall the
following courses and distances;
South 75 degrees 38 minutes 20 seconds East 63.80 feet;

South 76 degrees 31 minutes 30 seconds East 154.26 feet;

South 78 degrees 03 minutes 00 seconds East 225 feet;

South 79 degrees 55 minutes 53 seconds East 42.78 feet;

South 76 degrees 09 minutes 39 seconds East 133.08 feet;

South 76 degrees 10 minutes 30 seconds East 237.76 feet to a point;
RUNNING THENCE along other lands now or formerly of Ardsley Partners, L.P. the
following courses and distances:
North 0 degrees 05 minutes 00 seconds West 376.72 feet;
Westerly and northerly on a curve to the right having a radius of 255.00 feet a
central angle of 65 degrees 36 minutes 33 seconds a distance of 292.00 feet;
North 2 degrees 00 minutes 00 seconds East 146.39 feet;

North 79 degrees 10 minutes 00 seconds West 242.70 feet;

South 10 degrees 50 minutes 00 seconds West 245.00 feet;

North 79 degrees 10 minutes 00 seconds West 124.00 feet;

South 10 degrees 50 minutes 00 seconds West 56.00 feet and;

 



--------------------------------------------------------------------------------



 



RUNNING THENCE on a course North 79 degrees 10 minutes 0 seconds West 243.40
feet to the southeasterly side of Saw Mill River Road;
RUNNING THENCE along the same, South 2 degrees 16 minutes 50 seconds West 103.00
feet; and
THENCE continuing along said side of Saw Mill River Road in a southwesterly
direction on a curve to the right having a radius of 1551.78 feet, a central
angle of 10 degrees 31 minutes 00 seconds, a distance of 284.83 feet to the
point and place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P, recorded 07/06/04
in Control No. 441600575.
PARCEL VI (Tax Lot P-103, 460 Saw Mill River Rd):
ALL that certain plot, piece or parcel of land situate, lying and being in the
Town of Greenburgh, County of Westchester and State of New York, being bounded
and described as follows:
BEGINNING at a point on the westerly side of The New York State Thruway at the
dividing line between land now or formerly of Mount Hope Cemetery on the south
and land now or formerly of Ardsley Partners L.P. on the north;
RUNNING THENCE along said dividing line the following eleven (11) courses and
distances:
1. North 75 degrees 01 minutes 10 seconds West, a distance of 48.07 feet;

2. North 87 degrees 01 minutes 10 seconds West, a distance of 69.00 feet;

3. North 63 degrees 46 minutes 10 seconds West, a distance of 61.00 feet;

4. North 51 degrees 46 minutes 10 seconds West, a distance of 164.00 feet;

5. North 53 degrees 16 minutes 10 seconds West, a distance of 43.00 feet;

6. North 49 degrees 05 minutes 30 seconds West, a distance of 42.50 feet;

7. North 81 degrees 24 minutes 30 seconds West, a distance of 77.00 feet;

8. North 88 degrees 50 minutes 30 seconds West, a distance of 121.00 feet;

9. North 84 degrees 20 minutes 30 seconds West, a distance of 136.10 feet;

10. Due North a distance of 18.72 feet; and

11. North 76 degrees 10 minutes 30 seconds West, a distance of 59.71 feet;
RUNNING THENCE over and across land now or formerly of Ardsley Partners, L.P.
the following three (3) courses and distances:
1. North 0 degrees 05 minutes 00 seconds West, a distance of 376.72 feet;

2. North 30 degrees 41 minutes 00 seconds East, a distance of 206.94 feet;

3. North 90 degrees 00 minutes 00 seconds East, a distance of 303.68 feet to the
westerly side of The New York State Thruway;

 



--------------------------------------------------------------------------------



 



RUNNING THENCE along the last mentioned South 23 degrees 43 minutes 39 seconds
East, a distance of 863.00 feet to the point or place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners
IV, L.P., Ardsley Partners III, L.P, Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc., and Purdue Pharma, L.P., recorded 07/06/04
in Control No. 441600575.
THE ABOVE PARCELS V AND VI WHEN COMBINED ARE ALSO BOUNDED AND DESCRIBED BY THE
FOLLOWING PERIMETER DESCRIPTION:
BEGINNING at a point in the southeasterly side of Saw Mill River Road adjoining
the northwest corner of land of the Westchester Hills Cemetery;
RUNNING THENCE along said land and along the remains of an old stone wall the
following courses and distances:
South 75 degrees 38 minutes 20 seconds East 63.80 feet;

South 76 degrees 31 minutes 30 seconds East 154.26 feet;

South 78 degrees 03 minutes 00 seconds East 225 feet;

South 79 degrees 55 minutes 53 seconds East 42.78 feet;

South 76 degrees 09 minutes 39 seconds East 133.08 feet;

South 76 degrees 10 minutes 30 seconds East 297.47 feet to a point;
Due South a distance of 18.72 feet and;
South 84 degrees 20 minutes 30 seconds East, a distance of 136.10 feet;

South 88 degrees 50 minutes 30 seconds East, a distance of 121.00 feet;

North 81 degrees 24 minutes 30 seconds East, a distance of 77.00 feet;

South 49 degrees 05 minutes 30 seconds East , a distance of 42.50 feet;

South 53 degrees 16 minutes 10 seconds East, a distance of 43.00 feet;

South 51 degrees 46 minutes 10 seconds East, a distance of 164.00 feet;

South 63 degrees 46 minutes 10 seconds East, a distance of 61.00 feet;

South 87 degrees 01 minutes 10 seconds East, a distance of 69.00 feet; and

South 75 degrees 01 minutes 10 seconds East, a distance of 48.07 feet to a point
on the westerly side of the lands of The New York State Thruway;
RUNNING THENCE along the last mentioned lands North 23 degrees 43 minutes 39
seconds West a distance of 863.00 feet to a point;
THENCE RUNNING the following courses and distances:
South 90 degrees 00 minutes 00 seconds West 303.68 feet;

South 30 degrees 41 minutes 00 seconds West 206.94 feet;

 



--------------------------------------------------------------------------------



 



Westerly and northerly on a curve to the right having a radius of 255.00 feet a
central angle of 65 degrees 36 minutes 33 seconds a distance of 292.00 feet;

North 2 degrees 00 minutes 00 seconds East 146.39 feet;

North 79 degrees 10 minutes 00 seconds West 242.70 feet;

South 10 degrees 50 minutes 00 seconds West 245.00 feet;

North 79 degrees 10 minutes 00 seconds West 124.00 feet;

South 10 degrees 50 minutes 00 seconds West 56.00 feet and;
RUNNING THENCE on a course North 79 degrees 10 minutes 0 seconds West 243.40
feet to the southeasterly side of Saw Mill River Road;
RUNNING THENCE along the same, South 2 degrees 16 minutes 50 seconds West 103.00
feet; and
THENCE continuing along said side of Saw Mill River Road in a southwesterly
direction on a curve to the right having a radius of 1551.78 feet, a central
angle of 10 degrees 31 minutes 00 seconds, a distance of 284.83 feet to the
point and place of BEGINNING.
TOGETHER WITH THE BENEFITS & SUBJECT TO THE BURDENS OF A CERTAIN Declaration of
Easements, Covenants and Restrictions dated 12/15/2003 made by Ardsley Partners,
IV, L.P., Ardsley Partners III L.P., Ardsley Partners, L.P., Ardsley Park
Condominium Board of Managers, Inc. and Purdue Pharma, L.P., recorded 7/9/04 in
Control No. 411600575.
TOGETHER WITH a quitclaim by Seller to Buyer of all of Seller’s right, title and
interest, if any, in and to a perimeter description of the above-described
premises to be prepared by Riley Land Surveyors LLP prior to Closing.

 



--------------------------------------------------------------------------------



 



Schedule B
Leases

 



--------------------------------------------------------------------------------



 



1. Agreement of Lease, dated August 31, 2003, by and between Ardsley Partners,
L.P. and Keenan Marine Insurance Agency, LLC.
2. Agreement of Lease, dated November 1997, between Ardsley Partners, L.P. and
G.C. Environmental, Inc., as amended by First Amendment, dated November 12,
1998, Second Amendment, dated December 9, 1998, Fourth Amendment, dated
March 29, 2004; and Fifth Amendment to Lease, dated January 9, 2009 between
Millsaw Realty, L.P. and G.C. Environmental, Inc.
3. Lease Agreement, dated May 16, 1997, between Ardsley Partners, L.P. and
General Phosphorix Corp., amended by Modification to Lease Agreement, dated
April 30, 2004. Surrender Agreement, dated December 11, 2007, by and between
Purdue Pharma, L.P. and General Phosphorix, LLC.*
4. Agreement of Lease, dated February 27, 2003, between Ardsley Partners, LP and
Paxxon Health Services.
5. Agreement of Lease, dated May, 2003, between Ardsley Partners, LP and Cecile
Fray, M.D.
6. Agreement of Lease, dated February 27, 2003 between Ardsley Partners LP and
DML Solutions.
7. Agreement of Lease, dated September 30, 2003, between Ardsley Partners, LP
and Dolphin Construction Corp.
8. Lease, dated June 26, 1997, between Ardsley Partners, L.P. and New York SMSA
Limited Partnership; First Amendment, dated January 14, 1998; License
Supplement, March 31, 1999.
9. License Agreement, dated May 7, 1998, between New York SMSA Limited
Partnership, and Sprint Spectrum.
10. License Supplement, dated March 31,1999, between New York SMSA Limited
Partnership and Nextel of New York, Inc.
11. Lease, dated March 1, 2005, between Millsaw Realty, L.P. and Policy
Administration Solutions, Inc.
12. Lease, dated December 10, 2004, between Purdue Pharma, L.P. and Supresta,
LLC.
13. Lab Lease Guaranty, dated December 10, 2004, made by Supresta Holdings, LLC
in favor of Purdue Pharma, L.P.
14. Lease, dated December 10, 2004, between Purdue Pharma, L.P. and Supresta,
LLC.
15. Office Lease Guaranty, dated December 10, 2004, made by Supresta, LLC in
favor of Purdue Pharma, L.P.

 



--------------------------------------------------------------------------------



 



16. Assignment and Assumption of Lease, dated as of July 16, 2008, between
Purdue Pharma L.P., as assignor, and Millsaw Realty L.P., as assignee, pursuant
to which the Leases described in item 12 and item 14 were assigned to Millsaw
Realty L.P.
 

*   Seller has allowed General Phosphorix, LLC to remain on a month-to-month
basis.

 



--------------------------------------------------------------------------------



 



Schedule C
Condominium Description
Unit No. 1
Unit No. 2
Unit No. 3
Unit No. 4
Common Elements,
all as more fully described in Schedule A

 



--------------------------------------------------------------------------------



 



Schedule D
intentionally omitted

 



--------------------------------------------------------------------------------



 



Schedule E
Contracts

 



--------------------------------------------------------------------------------



 



Schedule E

                      Status   Supplier Name   BLG   From   To
Current
  PowerSupply Coordination® Service Agreement New York Fixed PTG, dated
February 13, 2009 between Direct Energy Business LLC and Millsaw Realty, L.P.  
Powerhouse   Meter read(s)
April 2009   Meter read(s)
April 2010
 
                   
Current
  Natural Gas Sales Agreement – Interruptible Service, dated April 14, 2008,
between Davis Marcus Management, Inc. As agent for Purdue Pharma, L.P. and
Plymouth Rock Energy, LLC.   Powerhouse   5/1/08   4/30/11
 
                   
Current
  Master Services Agreement, dated March 15, 2009, between Millsaw Realty, L.P.
and DP Wolff Inc.           3/15/09   3/14/11
 
                   
Current
  Statement of Work #1, to Master Services Agreement Between Millsaw Realty,
L.P. and D.P. Wolff Inc., dated March 15, 2009 between Millsaw Realty L.P. and
D.P. Wolff Inc.   420      3/15/09   3/14/11
 
                   
Current
  Statement of Work #2, to Master Services Agreement Between Millsaw Realty,
L.P. and D.P. Wolff Inc., dated March 15, 2009 between Millsaw Realty L.P. and
D.P. Wolff Inc.   430      3/15/09   3/14/11
 
                   
Current
  Otis Service Agreement dated 4/6/2009, between Millsaw Realty, L.P. and Otis
Elevator Company   Park   4/14/09   5 years
 
                   
Current
  Landscaping Maintenance Contract, dated April 1, 2008, between Davis Marcus
Company and Colonial Landscaping, Inc.   Park   4/1/08   11/30/09
 
                   
Current
  Services Agreement, dated March 1, 2009, between Millsaw Realty L.P. and Trane
U.S., Inc.   Powerhouse   3/1/09   2/28/10

 



--------------------------------------------------------------------------------



 



                      Status   Supplier Name   BLG   From   To
Current
  Vendor Agreement, dated 1 MAR 2009, between Millsaw Realty, L.P. and Guardian
Engineering Services LLC.   Powerhouse   3/1/09   2/28/10
 
                   
*Current
  Natural Gas Sales Agreement – Firm Service, dated 4/24/2009, between Davis
Marcus Partners Management Inc. as Agent for Purdue Pharma and Plymouth Rock
Energy, LLC.   444      5/1/09   4/30/10
 
                   
*Current
  Natural Gas Sales Agreement – Firm Service, dated 4/24/2009, between Davis
Marcus Partners Management Inc. as Agent for Purdue Pharma and Plymouth Rock
Energy, LLC.   420      5/1/09   4/30/10
 
                   
Month to Month
  Service Agreement, dated 1 July 2005, between Millsaw Realty, L.P. and
Skyscraper Service Company   410,420,Cafeteria and Security
Area 430 440   7/1/05   Unknown
 
                   
Month to Month
  Service Agreement, dated 1 January 2005, between Millsaw Realty, L.P. and J.
C. Ehrlich Company, Inc.   Park   1/1/05   12/31/05
 
                   
Month to Month
  Service Agreement, dated 1 January 2005, between Millsaw Realty, L.P., and
Fire Systems, Inc.   Park   1/1/05   12/30/05
 
                   
Month to Month
  Service Agreement, dated 1 January 2005, between Millsaw Realty. L.P. acting
by and through its agent Davis Management Corporation and Safeguard
Environmental Services Corp.   Park   1/1/05   12/31/06
 
                   
Month to Month
  Service Contractor Agreement, dated 1 January 2005, between Millsaw Realty,
L.P. and Waste Management   Park   1/1/05   Unknown

 



--------------------------------------------------------------------------------



 



                      Status   Supplier Name   BLG   From   To
Expired
  Service Contractor Agreement, dated 10 July 2006, between Purdue Pharma L.P.
by and through its agent Davis Marcus Management, Inc. and SSC, Inc. – Security
Solutions Company   Park   5/10/06   5/9/07
 
                   
Expired
  Service Contractor Agreement, dated 24 November 2003, between Millsaw Realty,
L.P. and Scarsdale Security Systems, Inc.   Park   12/15/03   12/31/04
 
                   
Expired
  Service Contractor Agreement, dated 4 December 2003, between Millsaw Realty,
L.P. and Shades of Green   Park   1/1/03   12/31/04

 

*   These documents remain unsigned

 



--------------------------------------------------------------------------------



 



Schedule F
Security Deposits

 



--------------------------------------------------------------------------------



 



Lease Deposit Report with LOC Information

                     
Primary Suite
  Name   Deposit
Balance   Letter Of Credit
Amount    
410 Saw Mill River Road
                 
140
 
Dolphin Construction Corp.
    3,254.16            
1020
 
Cecile Fray, MD
    1,733.33            
1025
 
Keenan Marine Insurance Agency
    600.00            
2010
 
GC Environmental, Inc.
    10,142.00            
2020
 
Policy Administration Solutions
    3,675.00            
2050
 
Paxxon Healthcare Services Inc.
    10,591.66            
2063
 
DML Solutions
    3,435.66                
420 Saw Mill River Road
                     
Supresta
    —       146,875.00 (1)      
430 Saw Mill River Road
                     
Supresta
    —       242,200.00 (1)                
TOTAL
    33,431.81       389,075.00            

 

(1)   The Supresta lease (article 15) requires a security deposit in cash or
letter of credit. The letters of credit have expired. Owner is currently
requesting updated / current LOC.

 



--------------------------------------------------------------------------------



 



Schedule G
Environmental Reports
Phase 1 and Phase 2

 



--------------------------------------------------------------------------------



 



Schedule G
Environmental Phase 1 and Phase 2 Assessments
Phase 1 Environmental Site Assessment
Purdue Pharma LP
Ardsley, New York
23 December 2005
Buildings 420, 444, 460
Prepared by: Environmental Resources Management
Phase 1 Environmental Site Assessment
Ardsley Park Science & Technology Center
Ardsley Condominium
Sawmill River Road
Ardsley, New York
October 2005
Buildings 410, 430, 440, 426 (Cafeteria), 438 (Powerhouse)
Prepared by: Malcolm Pirnie
Phase 1 and Phase 2 Environmental Site Assessment
Ardsley Condominium at Ardsley Park
Sawmill River Road
Ardsley, New York
November, 2003
Buildings 410, 430, 440, 426 (cafeteria), 438 (Powerhouse)
Prepared by: Malcolm Pirnie
Phase 1 Environmental Site Assessment
Ciba-Geigy Corporation
Ardsley, New York Facility
August 1994
Buildings OB-1 (410), OB-2 (420), 450 (no longer part of the Park), D&A Building
(460), MR-1 and
MR-2 (444), LS-1 (440), LS-2 (430), Cafeteria and Powerhouse
Prepared by: O’Brien & Gere Engineers, Inc.

 



--------------------------------------------------------------------------------



 



Schedule H
Property Insurance Coverage

 



--------------------------------------------------------------------------------



 



                              Building   Machinery &     Location   &
Improvements   Equipment   TOTAL
Ardsley Science Park, 460 Saw Mill River Rd., Ardsley, NY
  $ 7,100,000     $ —     $ 7,100,000  
Ardsley Science Park, 420 Saw Mill River Rd., Ardsley, NY
  $ 8,200,000     $ —     $ 8,200,000  
Ardsley Science Park, 444 Saw Mill River Rd., Ardsley, NY
  $ 24,100,000     $ —     $ 24,100,000  
Ardsley Science Park, 430 Saw Mill River Rd., Ardsley, NY
  $ 13,100,000     $ —     $ 13,100,000  
Ardsley Science Park, 440 Saw Mill River Rd., Ardsley, NY
  $ 8,200,000     $ —     $ 8,200,000  
Ardsley Science Pk., 410 Saw Mill River Rd., Ardsley, NY
  $ 9,700,000     $ —     $ 9,700,000  
Cafeteria
  $ 1,900,000     $ —     $ 1,900,000  
Powerhouse, 438 Saw Mill River Rd, Ardsley, NY
  $ 2,000,000     $ 12,000,000     $ 14,000,000  
TOTAL
  $ 74,300,000     $ 12,000,000     $ 86,300,000  

 



--------------------------------------------------------------------------------



 



Schedule I
Warranties

 



--------------------------------------------------------------------------------



 



Schedule I
Warranties

              Warranty   Building   Term   Commencement Date
Carlisle Golden Seal
Total Roofing
System Warranty
 
Building 420  
15 years  
4/18/2002
Red Shield Warranty
Roofing System Limited
Warranty
 
Building 430  
15 years  
6/8/2007
Red Shield Warranty
Roofing System Limited
Warranty
 
Building 460  
15 years  
12/16/1998
Red Shield Warranty
Roofing System Limited
Warranty
 
Building 444  
15 years  
5/12/98

 



--------------------------------------------------------------------------------



 



Schedule J
Permitted Exceptions

 



--------------------------------------------------------------------------------



 



Schedule J
Permitted Exceptions
          A. Zoning regulations and ordinances, now or hereafter in effect, of
the town, municipality, county or state in which the Property is located, and
all other laws, requirements, orders, rules or regulations, now or hereafter in
effect, of any governmental or quasi governmental authority, department or
agency having jurisdiction over the Property or the use thereof, including,
without limitation, any such laws, requirements, orders, rules or regulations
relating to the protection of the environment, provided that the current use and
condition of the Property shall not be violated by any of the foregoing.
          B. Rights, if any, of any public or private utility company or
companies to construct, maintain, and operate lines of wires, poles, pipes,
conduits, cables, similar equipment and appurtenances thereto on, under, or
across the Property.
          C. Any taxes and charges which are apportioned pursuant to Paragraph 9
of this Agreement.

 



--------------------------------------------------------------------------------



 



STEWART
TITLE INSURANCE COMPANY
LETTERHEAD



      SCHEDULE B
Title No.: ST09 04506
EXCEPTIONS
The following will appear in the policy as exceptions from coverage, unless
disposed of to our satisfaction prior to the closing or delivery of the policy.

1.   Rights of tenants or persons in possession with no rights of first refusal
or options to purchase as set forth in the attached tenants schedule attached as
Schedule B to this Agreement. Exhibit “T” hereto, as of 12/17/08, and subject to
rights of tenants or persons in possession acquired subsequent thereto to date.

2.   Taxes, tax liens, tax sales, water rates, sewer rents and assessments set
forth in schedule herein.

3.   Covenants, conditions, easements, leases, agreements of record as follows:

  a)   Subject to the perpetual easements, rights and privileges in favor of the
City of New York or any other public corporation or agency of, in and to a strip
of land, approximately sixty-six (66) feet in width, crossing over, through and
under the premises herein in a northerly and southerly direction, for the use,
maintenance and purposes of the New Croton Aqueduct. (Affects Unit 4 as defined
it he Condominium Declaration and Common Areas, and Parcel VI herein-tax lots
P100C and P103).1     b)   Agreement for ingress and egress between Walter
Douglas/Edith Margaret Douglas and Percy L. Douglas/Katherine S. Douglas, dated
4/9/41 and recorded 7/2/41 in Liber 3925 Cp. 180. (Affects Common Areas)     c)
  Modification and Agreement for ingress and egress between Ken Court Inc.,
Elmer R. Stephens/Katherine Stuart Douglas/ Denison Kitchel, as trustee, and
Percy L. Douglas/Katherine Stuart Douglas dated 6/21/50 and recorded 6/30/50 in
Liber 4873 Cp. 186. (Affects Common Areas)

 

1   Title Policy will affirmatively insure access to Parcel #460 over the
existing macadam driveway; further, Title Policy will affirmatively insure
against loss or damage occasioned by the forced removal or relocation of the
drive aisle, parking areas and utility lines located within the New Croton
Aqueduct easement area, as shown on the Survey.

 



--------------------------------------------------------------------------------



 



  d)   Agreement for Water, Utility and Service lines between Ken Court Inc., R.
Stephens/Katherine Stuart Douglas /Denison Kitchel, as trustee, and Percy L.
Douglas/Katherine Stuart Douglas dated 6/21/50 and recorded 6/30/50 in Liber
4873 Cp. 472. (Affects Common Areas)     e)   Utility Company Agreement between
ken-Court Inc. and Consolidated Edison Company of New York Inc./New York
Telephone Company dated 7/11/51 and recorded 12/19/51 in Liber 5053 Cp. 244.
(Affects Common Areas and Parcels V and VI)     f)   Easements for ingress,
egress, water, sewer, gas and all utilities purposes are excepted in to, over,
under and along that portion of the premises lying in the bed of “Winding Road”
as shown on Map No. 7258 and as relocated. (Affects Common Areas)     g)   Notes
and Easements on filed Map No. 25869, 26185 and 26239.     h)   Grant of
Easement between Ardsley Partners L.P. and New York Telephone Company dated
3/27/97 and recorded 3/27/97 in Liber 11691 Cp. 49. (Affects part of Unit 1 and
Common Areas)     i)   Grant of Easement between Ardsley Partners L.P. and New
York Telephone Company dated 8/22/97 and recorded 9/16/97 in Liber 11813 Cp.
123. (Affects Common Areas)     j)   Terms and conditions set forth in
Declaration of Condominium and By-Laws recorded in Liber 12133, Cp. 138; but
policy insures against loss or damage occasioned by the premises not being a
part of a condominium validly created pursuant to Article 9-B of the Real
Property Law, as amended.     k)   Declaration of Easements, Covenants and
Restrictions dated 12/15/03 made by Ardsley Partners IV, L.P., Ardsley Partners
III, L.P., Ardsley Partners, L.P., Ardsley Park Condominium Board of Managers,
Inc. and Purdue Pharma, L.P., and recorded under Control No. 441600575. (Affects
Common Area and Parcels I and VI)     l)   Easement Agreements between
Globe-Union Inc., and Sedwin Realty Corp. dated 10/21/54 and recorded 10/27/54
in Liber 5386 Cp. 364 and dated 1/5/55 and recorded 1/11/55 in Liber 5412 cp.
186.         Buyer’s title insurance policy will insure As to 1.a) through 1.l)
inclusive noted above; Policy insures that the above map notes, agreements and
restrictive covenants have not been violated and further insures that there is
no right of forfeiture, reverter or reversionary interest under which the
insured can be cut off, subordinated or otherwise disturbed;         Buyer’s
title insurance policy further insures Policy further insures that the above
easements are not violated by the existing improvements and insures that

 



--------------------------------------------------------------------------------



 



      the buildings as shown on survey herein made by Riley Land Surveyors, LLP
dated 12/22/05 may remain undisturbed notwithstanding the terms of the above
easements, agreements, covenants, restrictions and notes.

4.   Survey Reading: See within.   5.   Mortgage(s): NONE OF RECORD.

6.   Lack of direct access Direct Access to the NYS Thruway adjoining the
premises in Schedule “A” Description herein is not insured.   7.   a) Terms,
covenants, conditions, agreements and other matters in a certain Lease between
Ardsley Partners L.P., (Landlord) and Cultor Food Science Inc. (Tenant) dated
1/22/97 as evidenced by Memorandum of Lease recorded 7/20/2000 under CN#
401920146, (as amended), (Affects 430-440 Saw Mill River Road Unit 3)       b)
Assignment and Assumption Agreement between Cultor Food Science Inc., (Assignor)
and Purdue Pharma, L.P., dated 6/22/00 and recorded 7/20/00 under CN# 401920162.
(Affects Unit 3)

 



--------------------------------------------------------------------------------



 



      

STEWART
TITLE INSURANCE COMPANY
LETTERHEAD


SURVEY EXCEPTIONS
Title No.: ST09-04506
Survey made by Riley Land Surveyors dated 12/22/05 shows following:
a) As to Condominium Units:
1. Any state of facts which an accurate survey might show with respect to the
Unit herein, but company insures that any encroachments by said Unit or other
units or upon the common elements may remain, as long as it shall stand.
b) As to perimeter common area of Condominium Regime combined combined with
Parcels V & VI:
1. Twenty five (25) foot Easement for future road improvement crosses Parcel V.
2. Easement per Liber 11645 Cp. 109 crosses westerly, southerly and central
portions of premises. (Terminated by Subsequent Agreement)
3. Sanitary Sewer and drainage lines cross premises; sewer and drainage manholes
on premises.
4. Water meter pit, telephone box, electric box located on premises.
5. Curbing, walkways and driveways extend onto Saw Mill River Road, but policy
insures against monetary loss to the insured.
6. Bus Stop Shelter encroaches onto westerly portion of premises.
7. Concrete platform, loading dock and fuel oil structure (so designated on
prior prints) encroach onto northerly portion of premises (former Winding Road)
8. “Winding Road” per Map No. 7258, Liber 3925 Cp. 180 and Liber 4873 Cp. 486
crosses northerly portion of premises.
9. “Gutter” crosses northerly portion of premises.
10. Fence line varies with east line (“more or less on line”).

 



--------------------------------------------------------------------------------



 



11. New Croton Aqueduct Easement crosses easterly portion of premises, but
policy insures that the existing buildings as shown on survey herein dated
12/22/05 may remain undisturbed notwithstanding said easement.
12. Fence line varies with south line; owner may he deemed out of possession to
a triangular portion of premises described on Parcel VI herein lying south of
said fence, but policy insures against monetary loss to the insured.
Subject to any changes since date of survey, provided such changes do not
materially adversely affect Buyer’s intended use of the premises.

 



--------------------------------------------------------------------------------



 



Schedule K
Omnibus Assignment

 



--------------------------------------------------------------------------------



 



FORM OF OMNIBUS ASSIGNMENT AND ASSUMPTION AGREEMENT
     The undersigned, Millsaw Realty L.P., a Delaware limited liability company
(“Assignor”), in connection with its conveyance this day of the parcel of land
located at                     ,                     ,                      (the
“Land”), together with all buildings, structures and improvements now or
hereafter existing thereon, together with all of Assignor’s right, title and
interest, if any, in and to any streets, ways or alleys abutting or adjoining
thereon, and any strips, gores, trees, shrubs, plants, easements, hereditaments
and appurtenances in or affecting the Land and the airspace and right to use the
airspace above the Land (the foregoing is collectively called the “Real
Property”) pursuant to the Purchase and Sale Agreement dated July ___, 2009 (the
“Purchase Agreement”) by and between Assignor and                      [OSI
Pharmaceuticals, Inc., a Delaware corporation] (“Assignee”), and for and in
consideration of the sum of ONE DOLLAR ($1.00) and other good and valuable
consideration to it paid by Assignee, the receipt and sufficiency of which are
hereby acknowledged, does hereby unconditionally assign, set over, convey and
transfer unto Assignee, effective from and after this day, all of Assignor’s
right, title and interest, to the extent assignable or transferable, in and to
the following:
          1. any and all contracts or agreements, such as construction,
architecture, engineering, maintenance, service or utility contracts and
telephone exchange numbers relating to the Real Property, including, but not
limited to, such contracts, agreements, instruments and documents as are
attached hereto as Attachment A;
          2. any and all warranties, guaranties and indemnities by or claims
against third parties with respect to the Real Property or the furnishing or
installation of equipment thereon (including, without limitation, any guaranties
or warranties with respect to the elevator system, the roof, the heating system,
etc.), and including, without limitation, the guaranties, warranties,
indemnities and rights attached hereto as Attachment B;
          3. any and all licenses, permits, certificates, variances, consents,
approvals or similar documents relating to the Real Property, including, without
limitation, such of the foregoing as are attached hereto as Attachment C;
          4. any and all plans, drawings, specifications, surveys, engineering
and other designs, borings, soil and other tests and reports, project budgets
and schedules, and other technical descriptions relating to the Real Property to
the extent in Assignor’s possession;
          5. any and all sewer and water rights allocated to the Real Property,
and all mineral and water rights therein;
          6. any and all proceeds under any insurance policies or condemnation
proceeds affecting any portion of the Real Property or pertaining to any real or
personal property conveyed or assigned to Assignee this day pursuant to the
Purchase Agreement; and
          7. all of Assignor’s right, title and interest, if any, in, to, and/or
arising out of or relating to, that certain Declaration of Condominium, made by
the Declarant named therein under the Condominium Act of the State of New York,
dated October 9, 1998 recorded in the

 



--------------------------------------------------------------------------------



 



Office of the Westchester County Clerk, Division of Land Records, New York, on
October 9, 1998, in Liber 12133 page 138 and designated as Vol. 8, Section 33,
Sheet 49A, Lot 100B on the Tax Map of the Town of Greenburgh and on the Floor
Plans of the buildings located on the Property, certified by Dennis Noskin
Architects PC, dated July 27, 1998 and redated August 3, 1998 and filed in the
Office of the Westchester County Clerk, Division of Land Records on October 9,
1998 as Map No. 26239, together with all common elements of the property as
described in the Declaration.
          This Omnibus Assignment and Assumption Agreement is made without any
representation or warranty, express or implied, by, or recourse against,
Assignor of any kind whatsoever, except to the extent expressly set forth in the
Agreement.
          Assignor hereby agrees that it shall upon the request of Assignee from
time to sign, seal, execute and deliver any and all instruments or documents as
may be required for the purpose of more effectively vesting in Assignee all of
the right, title and interest of the Assignor in the Real Property or demanding,
receiving and giving receipts and releases for any and all of the aforesaid
obligations, provided that the Assignor’s rights will not be adversely affected
by any such action. Assignor hereby covenants and agrees to indemnify and hold
harmless the Assignee from and against all costs, expenses, claims and losses,
including, without limitation, reasonable attorneys’ fees, disbursements and
court costs, arising out of or in connection with any of Assignor’s obligations
under any of the foregoing, which obligations occurred or arose with respect to
the period prior to the date hereof.
          The undersigned Assignee hereby accepts the foregoing assignment from
Assignor of the above assigned rights and property and assumes and agrees to
abide by all of the obligations under the assigned documents. Assignee hereby
covenants and agrees to indemnify and hold harmless the Assignor from and
against all costs, expenses, claims and losses, including, without limitation,
reasonable attorneys’ fees, disbursements and court costs, arising out of or in
connection with any of Assignee’s obligations under any of the foregoing, which
obligations occur or arise after the date hereof.
          The terms and conditions of this Omnibus Assignment and Assumption
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. This Omnibus Assignment and Assumption
Agreement may be executed in any number of counterparts, each of which shall be
any original, but such counterparts shall together constitute but one and the
same instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the said Assignor has hereunto set its hand and
seal as of the ___day of                     , 2009.

                      ASSIGNOR:    
 
                    MILLSAW REALTY L.P.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    ASSIGNEE:    
 
                    [OSI PHARMACEUTICALS, INC.]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     PERSONALLY APPEARED the above-named                      , as
                    of                      , and acknowledged the foregoing
instrument to be his free act and deed and that of said                     .

         
 
  Before me,    
 
             
 
  Notary Public    
 
  My Commission Expires:    
 
       

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
(Certain Contracts and Agreements)
[To be inserted by Buyer and Seller]

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
(Certain Warranties, Guaranties, Indemnities and Claims)
[To be inserted by Buyer and Seller]

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
(Certain Licenses, Permits, Certificates, Variances,
Consents, Approvals, etc.)
[To be inserted by Buyer and Seller]

 



--------------------------------------------------------------------------------



 



Schedule L
Lease Assignment

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS
          THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS, dated
as of the ___day of                     , 2009 made by Millsaw Realty L.P., a
Delaware limited liability company, having an address of One Stamford Forum,
Stamford, Connecticut (hereinafter referred to as “Assignor”), and [OSI
Pharmaceuticals, Inc.], a Delaware corporation, having an office at 41 Pinelawn
Road, Melville, New York (hereinafter referred to as the “Assignee”).
W I T N E S S E T H :
          WHEREAS, pursuant to a Purchase and Sale Agreement (the “Agreement”),
dated as of July ___, 2009, between Assignor and Assignee, Assignor agreed to
sell to Assignee, and Assignee agreed to purchase from Assignor, certain
property commonly known as                    , New York, New York, on the terms
and subject to the conditions set forth therein; and
          WHEREAS, the Agreement contemplates that at the closing of the
transaction contemplated thereby, (i) Assignor will assign to Assignee all of
Assignor’s right, title and interest as lessor under the Leases (as such term is
defined in the Agreement) in effect on the date when such closing occurs, and
delegate to Assignee all of Assignor’s duties to the extent accruing under such
Leases from and after the date of such closing, and (ii) Assignee will accept
such assignment and assume such duties; and
          WHEREAS, the closing of the transaction contemplated by the Agreement
is occurring as of the date hereof.
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the mutual receipt and legal sufficiency of which the
parties hereto hereby acknowledge, Assignor and Assignee hereby agree as
follows:
          1. Assignment. Assignor hereby (i) assigns to Assignee all of
Assignor’s right, title, and interest as lessor under the Leases listed on
Schedule A attached hereto in effect on the date hereof, and (ii) delegates to
Assignee all of Assignor’s duties to the extent accruing under such Leases from
and after the date hereof (including, without limitation, the obligations of the
lessor under the Leases in effect on the date hereof regarding the security (if
any) deposited by tenants thereunder). This Assignment and Assumption of Leases
and Security Deposits is made without any representation or warranty, express or
implied, by, or recourse against, Assignor of any kind whatsoever, except to the
extent expressly set forth in the Agreement.
          2. Assumption. Assignee hereby accepts the assignment, and assumes the
duties, described in Section 1 hereof.
          3. Indemnity. Assignee hereby indemnifies Assignor, and holds Assignor
harmless, from and against, any and all losses, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) arising out of or in

 



--------------------------------------------------------------------------------



 



connection with the Leases in effect on the date hereof to the extent accruing
with respect to the period from and after the date hereof. Assignor hereby
indemnifies Assignee, and holds Assignee harmless, from and against, any and all
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) arising out of or in connection
with the Leases in effect on the date hereof to the extent accruing with respect
to the period prior to the date hereof.
          4. Successors and Assigns. The terms and conditions of this Assignment
and Assumption shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.
          5. Counterparts. This Assignment and Assumption may be executed in any
number of counterparts, each of which shall be any original, but such
counterparts shall together constitute but one and the same instrument.
          IN WITNESS WHEREOF, Assignor and Assignee have duly executed and
delivered this Assignment and Assumption of Leases and Security Deposits as of
the day and year first above written.

                  MILLSAW REALTY L.P., Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [OSI PHARMACEUTICALS, INC.], Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Schedule A
[Assignment and Assumption of Leases and Security Deposits]
List of Leases and Security Deposits
[to be inserted]

 



--------------------------------------------------------------------------------



 



Schedule M
Form of Supresta Estoppel

 



--------------------------------------------------------------------------------



 



ESTOPPEL CERTIFICATE
Re: Lease dated                      between                     , Landlord, and
                    , Tenant, as amended, and (if applicable) guaranteed by
                     (if none, please state “none”) (collectively, the “Lease”);
Property located at                      (the “Property”)
This Tenant Estoppel Certificate (“Certificate”), dated as of
                    , 2009, is executed by                      (''Tenant”) in
favor of                     , together with its nominees, designees, successors
and assigns (collectively, “Lender”),
1. Lease. Attached hereto as Exhibit “1” is a true, correct and complete copy of
the Lease,
including the following amendments, modifications, supplements, guarantees and
restatements thereof, which together represent all of the amendments,
modifications, supplements, guarantees and restatements thereof:
 

  . (If none, please state “None.”)

2. Leased Premises. Under the Lease, Tenant leases those certain premises
consisting of approximately                      (                    ) rentable
square feet within the Property, as more particularly described in the Lease
(the “Leased Premises”). In addition, under the terms of the Lease, Tenant has
the [non-exclusive] right to use [           parking spaces/the parking area]
located on the Property during the term of the Lease, [Cross-out the preceding
sentence or portions thereof if inapplicable.]
3. Lease in Effect. The Lease has been duly authorized, executed and delivered
by Tenant, is in full force and effect, has not been terminated and constitutes
a legally valid instrument, binding and enforceable against Tenant in accordance
with its terms, subject only to applicable limitations imposed by laws relating
to bankruptcy and creditor’s rights.
4. Complete Agreement. The Lease constitutes the complete agreement between
Landlord and Tenant for the Leased Premises and the Property and, except as
modified by the Lease amendments noted above (if any), has not been modified,
altered or amended.
5. Acceptance of Leased Premises. Tenant has unconditionally accepted possession
and is currently occupying the Leased Premises.
6. Lease Term. The term of the Lease commenced on                      and ends
on                     , subject to the following options to extend:
                                        . (If none, please state “None.”).
Tenant has no right to renew or extend the term of the Lease except as set forth
above.
7. No Purchase Rights or Commissions. Tenant has no option, right of first
refusal, right of first offer, or other right to acquire or purchase all or any
portion of the Leased Premises or all

 



--------------------------------------------------------------------------------



 



or any portion of, or interest in, the Property. No commission or other fee is
or will be due from Landlord to any broker acting on behalf of Tenant in
connection with the Lease or any renewal or extension thereof, except as
follows:                     . (If none, please state “None.”).
8. Rent. (a) The obligation to pay rent under the Lease commenced on
                    . Rent under the Lease has been paid through
                    , and Tenant is not in default in the performance of any of
its obligations under the Lease.
               (b) Tenant is currently paying base rent under the Lease in the
amount of                      Dollars ($                    ) per month. No
rent has been paid in advance except for the current month’s rent. Tenant has
not received and is not entitled to any abatement, refunds, rebates, concessions
or forgiveness of rent or other charges, free rent, partial rent, or credits,
offsets or reductions in rent, except as follows:
 
 
                                        . (If none, please state “None.”)
               (c) Tenant’s current estimated share of operating expenses,
common area charges, insurance, real estate taxes and similar expenses is
                     percent (                    %) and is currently being paid
at the rate of                      Dollars ($                    ) per month.
               (d) Tenant has no defenses, offsets or counterclaims relating to
its rent or other obligations under the Lease, and there presently is no default
or other wrongful act or omission by Landlord under the Lease or otherwise in
connection with Tenant’s occupancy of the Leased Premises, nor is there a state
of facts which with the passage of time or the giving of notice or both could
ripen into a default on the part of Tenant, or to the best knowledge of Tenant,
could ripen into a default on the part of Landlord under the Lease or any
defense, offset or counterclaim, except as follows:
 

  . (If none, please state “None.”)

9. Security Deposit. The amount of Tenant’s security deposit held by Landlord
under the Lease is                      Dollars ($                    ). (If
none, please state “None”).
10. Pending Actions. There is not pending or, to the knowledge of Tenant,
threatened against or contemplated by the Tenant, any petition in bankruptcy,
whether voluntary or otherwise, any assignment for the benefit of creditors, or
any petition seeking reorganization or arrangement under the federal bankruptcy
laws or those of any state.
11. Tenant Improvements. Any work to be performed by Landlord has been completed
to the satisfaction of Tenant; Landlord has performed all other obligations
required of Landlord pursuant to the Lease; and there are no outstanding tenant
improvement allowances, rental concessions or other inducements or concessions
owed by Landlord to Tenant, in each case except as follows:

 



--------------------------------------------------------------------------------



 



 
 
                                        . (If none, please state “None.”)
12. Assignments by Landlord. Tenant has received no notice of any assignment,
hypothecation or pledge of the Lease or rentals under the Lease by Landlord,
except as follows:                                          (If none, please
state “None”). Tenant hereby consents to an assignment of the lease and rents to
be executed by Landlord to Lender and acknowledges that said assignment does not
violate the provisions of the Lease. If the Lender or any entity servicing the
loan for the Lender notifies Tenant in writing of a default under the loan
documents evidencing the loan secured by the Property and demands that Tenant
make all rental and all other payments under the Lease directly to the Lender or
a designated lockbox or elsewhere, Tenant shall honor such demand and shall make
all rental and other Lease payments as required pursuant to such notice and
demand. Tenant acknowledges that Lender shall have no duty, liability or
obligation whatsoever under the Lease or any extension or renewal thereof,
either by virtue of said assignment or by any subsequent receipt or collection
of rents thereunder, unless and until Lender takes title to the Property, and
then only for obligations that arise from and after the time Lender takes title.
13. Assignments by Tenant. Tenant has not sublet or assigned the Leased Premises
or the Lease or any portion thereof to any sublessee or assignee, except as
follows                                          (If none, please state “None”).
The address for notices to be sent to Tenant is as set forth in the Lease.
          Tenant makes this Certificate with the knowledge that it will be
relied upon by Lender in making a loan secured by the Property. Tenant has
executed this Certificate as of the date first written above by the person named
below, who is duly authorized to do so. This Certificate is binding on all
successors and assigns of Tenant.

                  TENANT    
 
           
 
  By:        
 
     
 
Name:    
 
      Its:    

 



--------------------------------------------------------------------------------



 



Schedule N
Form of cell tower lessee Estoppel

 



--------------------------------------------------------------------------------



 



TENANT ESTOPPEL CERTIFICATE

Re:   Lease dated June 26, 1997 between                     , Landlord and New
York SMSA Limited Partnership, Tenant, as amended by Amendment dated January 14,
1998 (collectively, the “Lease”); Property located at                     
Ardsley, New York, Town of Greenburgh, consisting of approximately 2,000 square
feet (“Premises”)

The Tenant Estoppel Certificate (“Certificate”), dated as of
                    , 2009, is executed by New York SMSA Limited Partnership
(“Tenant”) in favor of Millsaw Realty, LP and its successors and assigns,
including without limitation, OSI Pharmaceuticals, Inc., knowing that they will
rely on this Certificate.
               1. Tenant accepted possession of all of the Premises and is
currently paying rent for the Premises. Tenant is the original named tenant
under the Lease.
               2. The Lease is in full force and effect and has not been
assigned, modified, supplemented, subleased or amended in any way except as set
forth herein.
               3. As of the date hereof, Tenant has entered into sublicenses
with the following entities:                     . Other than the aforementioned
entities, Tenant is not party to any agreement with respect to, and does not
have knowledge of, any rights of any other person or entity to place equipment
of any sort at the Premises.
               4. The Lease represents the entire agreement between Landlord and
Tenant and Tenant does not have in the Lease or otherwise any option, right of
first refusal or other right to lease additional space or to purchase all or any
part of the Premises or any other property of the Landlord. Tenant has no right
to renew the Lease except as provided below in Section 5.
               5. The initial teem of the Lease commenced on
                     and ends on                     . Tenant has ___ remaining
option(s) to renew the lease, each for five years. If all of such options to
review are properly exercised, the latest possible expiration date of the lease
is                     .
               6. All conditions under the Lease to be performed by Landlord
have been satisfied (including any construction work to be performed by
Landlord) and all required contributions or payments by Landlord to Tenant on
account of Tenant’s improvements or otherwise due as of the date hereof have
been received.
               7. No default exists in the performance or observance of any
covenant or condition in the Lease, no event has occurred which with notice or
the expiration of a grace period would constitute such a default, and there are
no defenses or offsets against the enforcement of this Lease by Landlord or
payment of Tenant’s obligations under the Lease. Tenant is not entitled to any
offset, deduction or credit against rent, rent concession or other abatement,
and any free rent period and/or rent free fixturing period has expired.
               8. As of the date hereof, the undersigned has no defenses or
rights of offset against the enforcement of the Lease by the Landlord.

 



--------------------------------------------------------------------------------



 



               9. No payments of minimum rent or other rental, sums or charges
under the Lease have been paid for more than one month in advance.
               10. The Lease is subject and subordinate to all mortgages which
may now or hereafter affect the Premises.
               11. The Lease permits the transmission of                      to
                     MHz. As of the date hereof, all transmissions from the
Premises are within this range.
               12. The present monthly fixed minimum rent (including CPI or
other increases, if any) is $3,700.62, the monthly fixed minimum rent and the
other rentals, sums and charges have been paid to                     . Such
monthly fixed minimum rent increases 104% over the rent for the immediately
preceding year ($                     to $                     on July 1, 2009).
Percentage rent is ___% over $                    ; percentage rent has been
paid to                     ; and the percentage rent paid for the most recently
completed year ended                      was $                    ; and common
area maintenance charges are presently $                     per month and have
been paid to                     .

                  Very truly yours,    
 
                NEW YORK SMSA LIMITED
PARTNERSHIP    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Date: ________, 2009

 